﻿

﻿

﻿

﻿

﻿



﻿

﻿

CONTRACT

﻿

FOR

﻿

PRIVATE REDEVELOPMENT

﻿

between

﻿

CITY OF SHAKOPEE, MINNESOTA,

﻿

ECONOMIC DEVELOPMENT AUTHORITY

FOR THE CITY OF SHAKOPEE, MINNESOTA,

﻿

CANTERBURY DEVELOPMENT LLC,

﻿

and

﻿

CANTERBURY PARK HOLDING CORPORATION

﻿

﻿

Dated: August 10, 2018

﻿

﻿



﻿

﻿

This document was drafted by:

﻿

KENNEDY & GRAVEN, Chartered (JAE)

470 U.S. Bank Plaza

200 South Sixth Street

Minneapolis, Minnesota  55402

(612) 337-9300

http://www.kennedy-graven.com

﻿

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

﻿

﻿

 

 

﻿

 

 

﻿

 

Page

﻿

 

 

PREAMBLE

 

1

﻿

 

 

ARTICLE I

Definitions

﻿

 

 

Section 1.1.

Definitions

3

﻿

 

 

ARTICLE II

Representations and Warranties

﻿

 

 

Section 2.1.

Representations by the Authority

7

Section 2.2.

Representations by the City

7

Section 2.3.

Representations and Warranties by the Master Developer

7

﻿

 

 

ARTICLE III

Tax Increment Financing Assistance

﻿

 

 

Section 3.1.

Status of Redevelopment Property

9

Section 3.2.

Environmental Conditions

9

Section 3.3.

City Improvements

9

Section 3.4.

Financing for City Improvements and County Improvements

9

Section 3.5.

Developer Improvements

10

Section 3.6.

Acquisition of Right-of-Way

11

Section 3.7.

Reimbursement of Certain Master Developer Costs

11

Section 3.8.

Issuance of TIF Note and Principal Advances

11

Section 3.9.

No Business Subsidy

13

Section 3.10.

Payment of Authority and City Costs

13

Section 3.11.

Expenditures Outside TIF District

13

Section 3.12

Redevelopment of Blighted Property within TIF District

13

﻿

 

 

ARTICLE IV

Construction of Developer Improvements

﻿

 

 

Section 4.1.

Construction of Developer Improvements

15

Section 4.2.

Construction Plans

15

Section 4.3.

Commencement and Completion of Construction

16

Section 4.4.

Certificate of Completion

16

Section 4.5.

Five-Year Rule

16

﻿

 

 

ARTICLE V

Insurance

﻿

 

 

Section 5.1.

Insurance

17

Section 5.2.

Subordination

17



 

--------------------------------------------------------------------------------

 

﻿

 

 

ARTICLE VI

Tax Increment; Taxes

﻿

 

 

Section 6.1.

Right to Collect Delinquent Taxes

18

Section 6.2.

Reduction of Taxes

18

Section 6.3

Petition to Reduce Tax

18

﻿

 

 

ARTICLE VII

Other Financing

﻿

 

 

Section 7.1.

Generally

19

Section 7.2.

Authority’s Option to Cure Default on Mortgage

19

﻿

 

 

ARTICLE VIII

Prohibitions Against Assignment and Transfer; Indemnification

﻿

 

 

Section 8.1.

Representation as to Redevelopment

20

Section 8.2.

Prohibition Against Master Developer’s Transfer of Property and

 

﻿

Assignment of Agreement

20

Section 8.3.

Release and Indemnification Covenants

21

﻿

 

 

ARTICLE IX

Events of Default

﻿

 

 

Section 9.1.

Events of Default Defined

23

Section 9.2.

Remedies on Default

23

Section 9.3.

No Remedy Exclusive

24

Section 9.4.

No Additional Waiver Implied by One Waiver

24

Section 9.5.

Attorney Fees

24

﻿

 

 

ARTICLE X

Additional Provisions

﻿

 

 

Section 10.1.

Conflict of Interests; Representatives Not Individually Liable

25

Section 10.2.

Equal Employment Opportunity

25

Section 10.3.

Restrictions on Use

25

Section 10.4.

Titles of Articles and Sections

25

Section 10.5.

Notices and Demands

25

Section 10.6.

Counterparts

25

Section 10.7.

Recording

26

Section 10.8.

Amendment

26

Section 10.9.

Authority and City Approvals

26

Section 10.10

Joint and Several Obligations

26

Section 10.11.

Termination of Agreement

26

﻿

 

 

SIGNATURES

S-1

 

﻿

 

 

EXHIBIT A

Redevelopment Property

A-1

EXHIBIT B

Form of TIF Note

B-1



 

--------------------------------------------------------------------------------

 

EXHIBIT C

Public Improvements

C-1

EXHIBIT D

Excerpt of Traffic Study Describing Public Improvements

D-1

EXHIBIT E

Developer Improvements Requirements

E-1

EXHIBIT F

Potential Phases of Redevelopment Project

F-1

EXHIBIT G

Concept Plan for Redevelopment Project

G-1

EXHIBIT H

Certificate of Completion

H-1

EXHIBIT I

Potential Expenditures Outside TIF District

I-1

EXHIBIT J

Consent of Canterbury Park Entertainment, LLC

J-1

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

CONTRACT FOR PRIVATE REDEVELOPMENT

﻿

﻿

THIS CONTRACT FOR PRIVATE REDEVELOPMENT (the “Agreement”) is made as of the 10th
day of August, 2018,  between the CITY OF SHAKOPEE, MINNESOTA, a statutory city
organized and existing under the laws of the State of Minnesota (the “City”),
the ECONOMIC DEVELOPMENT AUTHORITY FOR THE CITY OF SHAKOPEE, MINNESOTA, a public
body corporate and politic under the laws of the State of Minnesota (the
“Authority”),  CANTERBURY DEVELOPMENT LLC, a Minnesota limited liability company
 (“Canterbury Development”), and CANTERBURY PARK HOLDING CORPORATION, a
Minnesota corporation and the parent of Canterbury Development (“Canterbury Park
Holding Corporation,” and together with Canterbury Development, the “Master
Developer”).

﻿

WITNESSETH:

﻿

WHEREAS, the Authority was created pursuant to Minnesota Statutes, Sections
469.090 through 469.1082, as amended (the “EDA Act”) and was authorized to
transact business and exercise its powers by a resolution of the City Council of
the City; and

﻿

WHEREAS, the City has undertaken a program to promote economic development and
job opportunities and to promote the development and redevelopment of land which
is underutilized within the City, and in this connection created the Minnesota
River Valley Housing and Redevelopment Project No. 1 (the “Project”) in an area
(the “Project Area”) located in the City pursuant to Minnesota Statutes,
Sections 469.001 through 469.047, as amended (the “HRA Act”); and

﻿

WHEREAS, by resolution dated April 4, 1995, the City Council of the City
transferred control, authority, and operation of the Project to the Authority,
which currently administers the Project, exercising the powers of a housing and
redevelopment authority under the HRA Act, in accordance with the EDA Act; and

﻿

WHEREAS, pursuant to the EDA Act and the HRA Act, the Authority is authorized to
undertake certain activities to prepare real property for development and
redevelopment by private enterprise; and

﻿

WHEREAS, the Master Developer or an affiliate owns certain property (the
“Redevelopment Property”) in the Project Area and has determined to redevelop,
or cause to be redeveloped, the Redevelopment Property for housing,
commercial/retail, hospitality and destination entertainment, and office space
purposes as part of a multi-phased project (the “Redevelopment Project”); and

﻿

WHEREAS, Canterbury Park Entertainment, LLC owns a portion of the property
located within the TIF District (as defined below) and will provide a consent
for this Agreement and the recording of a memorandum of this Agreement against
its property in the form set forth in EXHIBIT J; and

﻿

WHEREAS, in conjunction with the Redevelopment Project, the Master Developer
will undertake infrastructure improvements within the Project Area, including
but not limited to the development of public streets, utilities, sidewalks, and
other public infrastructure (the “Developer Improvements”); and

﻿

WHEREAS, in conjunction with the Redevelopment Project, the City will also
undertake certain infrastructure improvements within or adjacent to the Project
Area, including but not limited to public streets, utilities, sidewalks, and
other public infrastructure (the “City Improvements”); and

﻿

WHEREAS, in order to achieve the objectives of the Housing and Redevelopment
Plan (the “Redevelopment Plan”) for the Project, the Authority is prepared to
pay a portion of the costs related to the Developer Improvements and the City
Improvements, in order to bring about development in accordance with the Plan
and this Agreement; and

﻿





1

 

--------------------------------------------------------------------------------

 

WHEREAS, the Authority has established the Tax Increment Financing
(Redevelopment)  District No. 18  (the “TIF District”) pursuant to Minnesota
Statutes, Sections 469.174 through 469.1794, as amended, made up of the area
within the Project Area to be redeveloped by the Master Developer; and

﻿

WHEREAS, the Authority and the City believe that the development of the
Redevelopment Property pursuant to and in general fulfillment of this Agreement,
are in the vital and best interests of the City, will promote the health,
safety, morals, and welfare of its residents, and will be in accord with the
public purposes and provisions of the applicable State and local laws and
requirements under which the Project has been undertaken and is being assisted.

﻿

NOW, THEREFORE, in consideration of the premises and the mutual obligations of
the parties hereto, each of them does hereby covenant and agree with the other
as follows:

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿

﻿





2

 

--------------------------------------------------------------------------------

 

ARTICLE I

﻿

Definitions

﻿

﻿

Section 1.1.  Definitions.  In this Agreement, unless a different meaning
clearly appears from the context:

﻿

“Agreement” means this Contract for Private Redevelopment, as the same may be
from time to time modified, amended, or supplemented.

﻿

“Authority” means the Economic Development Authority for the City of Shakopee,
Minnesota,  a public body corporate and politic under the laws of the State.

﻿

“Authority Representative” means the Executive Director of the Authority, or any
person designated by the Executive Director to act as the Authority
Representative for the purposes of this Agreement.

﻿

“Authorizing Resolution” means the resolution of the Authority adopted by the
Board of Commissioners of the Authority on August 8, 2018, approving this
Agreement and authorizing the issuance of the TIF Note.

﻿

“Available Tax Increment” means, on each Payment Date, the Tax Increment
attributable to the TIF District Property and paid to the Authority by the
County in the six (6) months preceding the Payment Date after first deducting
therefrom ten percent (10%) of the Tax Increment to be used to reimburse the
Authority for administrative expenses.  Available Tax Increment shall not
include any Tax Increment if, as of any Payment Date, there is an uncured Event
of Default under this Agreement.  As long as the TIF Bonds are outstanding,
Available Tax Increment will not include Pledged Tax Increment.

﻿

“Business Day” means any day except a Saturday, Sunday, legal holiday, a day on
which the City is closed for business, or a day on which banking institutions in
the City are authorized by law or executive order to close.

﻿

“Business Subsidy Act” means Minnesota Statutes, Sections 116J.993 to 116J.995,
as amended.

﻿

“Canterbury Development” means Canterbury Development LLC, a Minnesota limited
liability company, its successors and assigns.

﻿

“Canterbury Park Holding Corporation” means Canterbury Park Holding Corporation,
a Minnesota corporation, its successors and assigns.

﻿

“Certificate of Completion” means the Certificate of Completion, in
substantially the form attached hereto as EXHIBIT H, provided by the Authority
Representative and the City Representative to the Master Developer, or the
purchaser of any part, parcel, or unit of the Redevelopment Property, pursuant
to Section 4.4 hereof.

﻿

“City” means the City of Shakopee, Minnesota,  a statutory city organized and
existing under the laws of the State.

﻿

“City Improvements” means the construction of infrastructure, including but not
limited to the development of public streets, utilities, sidewalks, and other
public infrastructure and related design, survey, and engineering work, and site
preparation work performed by the City on the Redevelopment Property and listed
under “City – TIF” and “City – Other Funds” in EXHIBIT C.

﻿

“City Representative” means the City Administrator of the City, or any person
designated by the City Administrator to act as the City Representative for the
purposes of this Agreement.

﻿





3

 

--------------------------------------------------------------------------------

 

“Construction Plans” means the plans, specifications, drawings and related
documents on the construction work to be performed by the Master Developer on
the Redevelopment Property which (a) shall be as detailed as the plans,
specifications, drawings and related documents which are submitted to the
appropriate officials of the City for review and approval, and (b) shall include
at least the following for each improvement project:  (1) street plan and
profile; (2) utility plan and profile; (3) erosion and sediment control plans;
(4) typical street cross sections; (5)  detail plans; (6) landscape plan; and
(7) such other plans or supplements to the foregoing plans as the Authority may
reasonably request to allow it to ascertain the nature and quality of the
proposed construction work.

﻿

“County” means Scott County, Minnesota.

﻿

“County Improvements” means the construction of infrastructure, including but
not limited to the development of public streets, utilities, sidewalks, and
other public infrastructure and related design, survey, and engineering work,
and site preparation work performed by the County and listed under “County-TIF”
or “County – Other Funds” in EXHIBIT C.

﻿

“Deficiency Payments” means any payments made by the City on the TIF Bonds from
revenues or funds of the City other than Tax Increment, that are required to be
reimbursed with Tax Increment in accordance with Section 3.4(b) hereof.  

﻿

“Developer Improvements Requirements” mean the Developer Improvements
Requirements set forth in EXHIBIT E.

﻿

“Developer Improvements” means the construction of infrastructure, including but
not limited to the development of public streets, utilities, sidewalks, and
other public infrastructure and related design, survey, and engineering work,
and site preparation work performed by the Master Developer on the Redevelopment
Property in conjunction with the Redevelopment Project and listed under
“Canterbury – TIF” in EXHIBIT C and described in EXHIBIT D.

﻿

“EDA Act” means Minnesota Statutes, Sections 469.090 through 469.1082, as
amended.

﻿

“Event of Default” means an action by the Master Developer listed in Article IX
hereof.

﻿

“Holder” means the owner of a Mortgage.

﻿

“HRA Act” means Minnesota Statutes, Sections 469.001 through 469.047, as
amended.

﻿

“Master Developer” means, collectively, Canterbury Development and Canterbury
Park Holding Corporation, or their permitted successors and assigns.

﻿

“Material Change” means a change in construction plans that decrease the cost of
the Developer Improvements by $1,000,000 or more.

﻿

“Maturity Date” means the later of (i) the date that the TIF Note has been paid
in full or terminated in accordance with its terms; or (ii) the date that the
TIF Bonds have been paid in full, redeemed or defeased in accordance with their
terms.

﻿

“Mortgage” means any mortgage made by the Master Developer that is secured, in
whole or in part, with the Redevelopment Property and that is a permitted
encumbrance pursuant to the provisions of Article VIII hereof.

﻿

“Party” means a party to this Agreement.

﻿

“Payment Date” means each February 1 and August 1, commencing August 1, 2020, on
which principal of the TIF Note is paid.

﻿

“Pledged Tax Increment” means, on each Payment Date, the Tax Increment
attributable to the TIF District Property and paid to the City by the County
equal to one-half of one hundred and five percent (105%) of the principal of TIF
Bonds



4

 

--------------------------------------------------------------------------------

 

due on the next two Payment Dates and one hundred and five percent (105%) of the
interest due on TIF Bonds on the next Payment Date, plus any amounts required to
reimburse the City for any Deficiency Payments made as set forth in Section
3.4(b) hereof.

﻿

“Project” means the Minnesota River Valley Housing and Redevelopment Project No.
1.

﻿

“Project Area” means the property within the Project, as described in the
Redevelopment Plan.

﻿

“Qualified Public Redevelopment Costs” has the meaning provided in Section 3.7
hereof. 

﻿

“Redevelopment Plan” means the Redevelopment Plan for the Project.

﻿

“Redevelopment Property” means the real property legally described in EXHIBIT A
attached hereto and owned by the Master Developer or an affiliate.

﻿

“Redevelopment Project” means the proposed multi-phased housing,
commercial/retail, hospitality and destination entertainment, and office space
project to be redeveloped on the Redevelopment Property as described in EXHIBIT
F and EXHIBIT G attached hereto.

﻿

“State” means the State of Minnesota.

﻿

“Tax Increment” means that portion of the real property taxes that is paid with
respect to the TIF District Property and that is remitted to the Authority as
tax increment pursuant to the Tax Increment Act.

﻿

“Tax Increment Act” or “TIF Act” means the Tax Increment Financing Act,
Minnesota Statutes, Sections 469.174 through 469.1794, as amended.

﻿

“Tax Increment District” or “TIF District” means Tax Increment Financing
(Redevelopment) District No. 18,  a redevelopment tax increment financing
district created by the City and the Authority.

﻿

“Tax Increment Plan” or “TIF Plan” means the Tax Increment Financing Plan for
the TIF District approved by the City Council of the City on March 6, 2018, and
as it may be amended.

﻿

“Tax Official” means any County assessor, County auditor, County or State board
of equalization, the commissioner of revenue of the State, or any State or
federal district court, the tax court of the State, or the State Supreme Court.

﻿

“TIF District Property” means the property included in the TIF District, which
includes the Redevelopment Property and the additional property listed in the
TIF Plan.

﻿

“TIF Note” means a Tax Increment Revenue Note, substantially in the form
attached hereto as EXHIBIT B, to be delivered by the Authority to the Master
Developer in accordance with Section 3.4  hereof.

﻿

“TIF Bonds” means the (i) City’s Taxable General Obligation Tax Increment
Financing Bonds,  expected to be issued in 2019 in the amount sufficient to
provide $9,630,000 for financing City Improvements (net of capitalized interest,
costs of issuance of the bonds, underwriter’s discount, and bond discount (if
any)); (ii) any bonds or obligations issued to refund the TIF Bonds (including,
in the case of an interfund loan, any obligation to refinance such loan through
issuance of an obligation to third parties).

﻿

“Transfer” has the meaning set forth in Section 8.2(a) hereof.

﻿





5

 

--------------------------------------------------------------------------------

 

“Unavoidable Delays” means delays beyond the reasonable control of the Party
seeking to be excused as a result thereof which are the direct result of
strikes, other labor troubles, prolonged adverse weather or acts of God, fire or
other casualty to the Developer Improvements, litigation commenced by third
parties which, by injunction or other similar judicial action, directly results
in delays, or acts of any federal, state or local governmental unit (other than
the Authority or City in exercising their rights under this Agreement),
including without limitation condemnation or threat of condemnation of any
portion of the Redevelopment Property, which directly result in
delays.  Unavoidable Delays shall not include delays experienced by the Master
Developer in obtaining permits or governmental approvals necessary to enable
construction of the Developer Improvements by the dates such construction is
required under Section 4.3 hereof, so long as the Construction Plans have been
approved in accordance with Section 4.2 hereof.    

﻿

﻿

﻿

﻿

﻿

(The remainder of this page is intentionally left blank.)





6

 

--------------------------------------------------------------------------------

 



ARTICLE II

﻿

Representations and Warranties

﻿

﻿

Section 2.1.  Representations by the Authority. 

﻿

(a)The Authority is an economic development authority duly organized and
existing under the laws of the State.  Under the provisions of the EDA Act and
the HRA Act, the Authority has the power to enter into this Agreement and carry
out its obligations hereunder.

﻿

(b)The Authority will use its best efforts to facilitate development of the
Developer Improvements, including but not limited to cooperating with the Master
Developer in obtaining necessary administrative and land use approvals and
construction financing pursuant to Section 7.1 hereof.

﻿

(c)The Authority will issue the TIF Note, subject to all the terms and
conditions of this Agreement.

﻿

(d)The activities of the Authority are undertaken for the purpose of fostering
the redevelopment of certain real property in the City, which will create new
tax base in the City and create employment opportunities in the City.

﻿

Section 2.2.  Representations by the City. 

﻿

(a)The City is a statutory city organized and existing under the Constitution
and the laws of the State.  Under the provisions of the HRA Act, the City has
the power to enter into this Agreement and carry out its obligations hereunder.

﻿

(b)The City will construct the City Improvements pursuant to the provisions of
this Agreement.

﻿

(c)The activities of the City are undertaken for the purpose of fostering the
redevelopment of certain real property in the City, which will create new tax
base in the City and create housing and employment opportunities in the City.

﻿

Section 2.3.  Representations and Warranties by the Master Developer.  The
Master Developer represents and warrants that:

﻿

(a)Canterbury Development is a  limited liability company which is duly
organized and in good standing under the laws of the State; Canterbury
Development is not in violation of any provisions of its articles of
organization or bylaws; Canterbury Development is duly authorized to transact
business within the State and has power to enter into this Agreement; and
Canterbury Development has duly authorized the execution, delivery, and
performance of this Agreement by proper action of its respective officers,
directors, managers, governors or members (as applicable).    

﻿

(b)Canterbury Park Holding Corporation is a corporation which is duly organized
and in good standing under the laws of the State; Canterbury Park Holding
Corporation is not in violation of any provisions of its articles of
incorporation or bylaws; Canterbury Park Holding Corporation is duly authorized
to transact business within the State and has power to enter into this
Agreement; and Canterbury Park Holding Corporation has duly authorized the
execution, delivery, and performance of this Agreement by proper action of its
respective officers, directors, managers, governors or members (as applicable).

﻿

(c)The Master Developer will construct the Developer Improvements on the
Redevelopment Property. 

﻿

(d)The Master Developer will construct and pay for the Developer Improvements in
accordance with the terms of this Agreement, the Redevelopment Plan and all
local, State, and federal laws and regulations (including, but not limited to,
environmental, zoning, building code, and public health laws and regulations).

﻿





7

 

--------------------------------------------------------------------------------

 

(e)The Master Developer has received no notice or communication from any local,
State or federal official that the activities of the Master Developer or the
Authority in the Project Area may be or will be in violation of any
environmental law or regulation (other than those notices or communications of
which the Authority is aware).  The Master Developer is aware of no facts the
existence of which would cause it to be in violation of or give any person a
valid claim under any local, state or federal environmental law, regulation or
review procedure.

﻿

(f)The Master Developer will prepare and provide to the City the Construction
Plans, will obtain or cause to be obtained, in a timely manner, all required
permits, licenses and approvals, and will meet, in a timely manner, all
requirements of all applicable local, state and federal laws and regulations
which must be obtained or met before the Developer Improvements may be lawfully
constructed.

﻿

(g)Neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, nor the fulfillment of or compliance with the
terms and conditions of this Agreement is prevented, limited by or conflicts
with or results in a breach of, the terms, conditions or provisions of any
corporate restriction or any evidences of indebtedness, agreement or instrument
of whatever nature to which the Master Developer is now a Party or by which it
is bound, or constitutes a default under any of the foregoing, which default or
breach might prevent the Master Developer from performing its obligations under
this Agreement.

﻿

(h)The Master Developer shall promptly advise the Authority in writing of all
litigation or claims affecting any part of the Developer Improvements and all
written complaints and charges made by any governmental authority materially
affecting the Developer Improvements or materially affecting Master Developer or
its business which may delay or require changes in construction of the Developer
Improvements.

﻿

(i)The proposed development by the Master Developer hereunder would not occur
but for the tax increment financing assistance being provided by the Authority
hereunder.

﻿

(j)The Master Developer will cause the Redevelopment Project to be constructed
by secondary developers outside of the purview of this Agreement.

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿





8

 

--------------------------------------------------------------------------------

 

ARTICLE III

﻿

Tax Increment Financing Assistance

﻿

Section 3.1.  Status of Redevelopment Property.  As of the date of this
Agreement, the Master Developer or an affiliate owns the Redevelopment
Property.  Neither the Authority nor the City has any obligation to acquire the
Redevelopment Property.

﻿

Section 3.2.  Environmental Conditions. 

﻿

(a)The Master Developer acknowledges that neither the Authority nor the City
makes any representations or warranties as to the condition of the soils on the
Redevelopment Property or the fitness of the Redevelopment Property for
construction of the Developer Improvements or any other purpose for which the
Master Developer may make use of such property, and that the assistance provided
to the Master Developer under this Agreement neither implies any responsibility
by the Authority or the City for any contamination of the Redevelopment Property
nor imposes any obligation on such parties to participate in any cleanup of the
Redevelopment Property.  

﻿

(b)Without limiting its obligations under Section 8.3 hereof the Master
Developer, jointly and severally, further agrees that it will indemnify, defend,
and hold harmless the Authority, the City, and their governing body members,
officers, and employees, from any claims or actions arising out of the presence,
if any, of hazardous wastes or pollutants existing on or in the Redevelopment
Property, unless and to the extent that such hazardous wastes or pollutants are
present as a result of the actions or omissions of the indemnitees.  Nothing in
this Section will be construed to limit or affect any limitations on liability
of the City or Authority under State or federal law, including without
limitation Minnesota Statutes, Sections 466.04 and 604.02.

﻿

Section 3.3.  City Improvements.   Subject to Unavoidable Delays, the City will
construct the City Improvements listed under “City – TIF” and “City – Other
Funds” in EXHIBIT C.  The City will also pay the County for the County
Improvements listed under “County-TIF” in EXHIBIT C. 

﻿

Section 3.4.  Financing for City Improvements and County Improvements. 

﻿

(a) Generally.  The City will issue tax-exempt TIF Bonds in an amount that
provides proceeds of at least $9,630,000  (net of capitalized interest, costs of
issuance of the bonds, underwriter’s discount, and bond discount (if any)) to
finance the costs of the City Improvements under “City – TIF” and “City – Other
Funds” and the costs of the County Improvements listed under “County-TIF”  as
described in EXHIBIT C.  The TIF Bonds will be issued upon satisfaction of the
following conditions:

﻿

﻿

 

(i)

The City has determined in its sole discretion that the issuance of the TIF
Bonds is feasible under market conditions at the time of issuance;

(ii)

The Master Developer has obtained and the City has approved one or more
commitments for financing of the Shenandoah Drive project as described in
EXHIBIT C, pursuant to Section 7.1 hereof;

(iii)

The financing for the housing development with approximately 300 market-rate
housing units described in EXHIBIT F has closed; and

(iv)

There is no uncured Event of Default under this Agreement.

﻿

﻿

Notwithstanding the foregoing, the City shall have the option to delay issuance
of any TIF Bonds temporarily or for as long as the City is prohibited from
issuing the TIF Bonds pursuant to changes in federal or State law enacted after
the date of this Agreement.

﻿

The City may, in its sole discretion, finance the City Improvements and the
County Improvements listed under



9

 

--------------------------------------------------------------------------------

 

“County-TIF”  as described in EXHIBIT C through the issuance of TIF Bonds to
third parties or through an interfund loan, or any combination thereof, provided
that any interfund loan will constitute TIF Bonds for purposes of this
Agreement.



﻿

(b)Payments.  The  TIF Bonds will have a final maturity of February 1, 20__,
will be callable at a date determined by the City and its municipal advisor to
ensure reasonable interest rates on such bonds, and will be secured by a pledge
of Pledged Tax Increment.  To the extent Pledged Tax Increment is insufficient
to pay principal of and interest on the TIF Bonds, the City shall make
Deficiency Payments.  Prior to making any payments on the TIF Note, the City
shall reimburse itself for any Deficiency Payments from Available Tax
Increment.  The Master Developer will have no obligations with respect to the
payment of principal or interest on the TIF Bonds.

﻿

(c)Financing Other Improvements.  The City will use approximately $1,584,000 of
its own funds to finance a portion of the changes to County Road 83 listed under
“City – Other Funds” in EXHIBIT C.

﻿

Section 3.5.Developer Improvements. 

﻿

(a)The Master Developer intends to construct the Developer Improvements listed
in EXHIBIT C on or before the timelines set forth in EXHIBIT C pursuant to the
requirements set forth in Article IV hereof.    The Shenandoah Drive and
Barenscheer Boulevard projects listed under “Canterbury TIF” in  EXHIBIT C must
be completed.  The Master Developer may request reimbursement for Qualified
Public Redevelopment Costs (pursuant to Section 3.8(b) hereof) for each project
listed below in the maximum amounts listed below. 

﻿

﻿

 

Developer Improvements

TIF Cap

Shenandoah Drive & Barenscheer Boulevard (with right-of-way acquisition)

$16,236,500 

Vierling Drive extension/Internal roads

$7,000,000 

General Wayfinding

$100,000 

Total Tax Increment

$23,336,500 

﻿

If any portion of Available Tax Increment allocated to the Shenandoah Drive and
Barenscheer Boulevard projects is not expended by the Master Developer, such
funds will be available for the Authority to allocate such funds to the
acquisition of right-of-way for the changes to County Road 83 described in
EXHIBIT C.

﻿

(b)The Master Developer shall substantially complete the Developer Improvements
required on Shenandoah Drive on or before December 31, 2019, with the bituminous
wear course to be completed by September 30, 2020.  The completion of the
Developer Improvements required on Shenandoah Drive is critical for the adjacent
housing project to open in a timely fashion.  If the Master Developer does not
commence construction of the Developer Improvements required on Shenandoah Drive
on or before December 15, 2018, the Master Developer agrees to enter into a
petition and waiver agreement with the City within thirty (30) days of notice by
the City stating that the Master Developer will agree to pay 100% of the costs
of the Developer Improvements required on Shenandoah Drive through a special
assessment against the Redevelopment Property and the City will construct such
improvements.

﻿

(c)The Master Developer shall substantially complete the Developer Improvements
required on Barenscheer Boulevard on or before December 31, 2020, with the
bituminous wear course to be completed by September 30, 2021.  If the Master
Developer does not commence construction of the Developer Improvements required
on Barenscheer Boulevard on or before May 31, 2020, the Master Developer agrees
to enter into a petition and waiver agreement with the City within thirty (30)
days of notice by the City stating that the Master Developer will agree to pay
100% of the costs of the Developer Improvements required on Barenscheer
Boulevard through a special assessment against the Redevelopment Property and
the City will construct such improvements.

﻿

(d)It shall not be a default under this Agreement if the Master Developer does
not undertake the Vierling Drive extension/internal roads project. 





10

 

--------------------------------------------------------------------------------

 

﻿

Section 3.6.Acquisition of Right-of-Way.  The City will negotiate with SanMar
regarding acquisition of right-of-way.

﻿

Section 3.7.  Reimbursement of Certain Master Developer Costs.  The Master
Developer shall undertake all necessary design, survey, and engineering work,
 acquisition of right-of-way, site preparation, and installation of public
infrastructure related to the construction of the Developer Improvements.  In
order to make the development of the Developer Improvements economically
feasible, the Authority shall reimburse the Master Developer for all necessary
design, survey and engineering work, acquisition of right-of-way, site
preparation, the portion of the cost of demolition of barns specifically related
to construction of Developer Improvements, and installation of public
infrastructure (the “Qualified Public Redevelopment Costs”) in the maximum
amount of $23,336,500.  Qualified Public Redevelopment Costs shall be reimbursed
in the maximum amounts listed in Section 3.5(a). 

﻿

Section 3.8.  Issuance of TIF Note and Principal Advances. 

﻿

(a)Terms.  In order to reimburse the Master Developer for the Qualified Public
Redevelopment Costs related to constructing the Developer Improvements on the
Redevelopment Property, the Authority shall issue and Master Developer shall
purchase the TIF Note in the maximum principal amount of $23,336,500,
substantially in the form attached hereto as EXHIBIT B.  The Authority and the
Master Developer agree that the TIF Note shall be issued in consideration of the
Master Developer paying the Qualified Public Redevelopment Costs.  Before
delivery of the TIF Note, the Master Developer shall have:

﻿

﻿

 

(i)

submitted the Construction Plans for the Shenandoah Drive project to the
Authority and obtained approval for the Construction Plans from the Authority;

(ii)

submitted and obtained Authority approval of financing in accordance with
Section 7.1 hereof;

(iii)

delivered to the Authority written evidence in a form satisfactory to the
Authority that the Master Developer has paid Qualified Public Redevelopment
Costs in at least the principal amount of $1,000,000; and

(iv)

delivered to the Authority an investment letter in a form reasonably
satisfactory to the Authority.

﻿

(b)Principal Advances.  Following the satisfaction of the requirements in
Section 3.8(a) hereof,  and on any date, the Master Developer may request the
Authority enter an advance of principal under the TIF Note (a “Principal
Advance”) on the ledger of such advances maintained by the registrar (the
“Principal Advance Ledger”), by submitting to the Authority a certificate (the
“Principal Advance Certificate”) signed by the Master Developer’s duly
authorized representative, containing the following: (i) a statement that each
cost identified in the Principal Advance Certificate is a Qualified Public
Redevelopment Cost reimbursable pursuant to Section 3.7 hereof and that no part
of such cost has been included in any previous Principal Advance Certificate;
(ii) evidence that each identified Qualified Public Redevelopment Cost has been
paid or incurred by or on behalf of the Master Developer;  (iii) a certification
from the City Engineer that the Developer Improvements for which reimbursement
is requested have been approved by the City and have been completed based on the
requirements of EXHIBIT D and EXHIBIT E;  (iv) a statement that no uncured Event
of Default by the Master Developer has occurred and is continuing under this
Agreement;  (v) a statement describing the type and amount of Qualified Public
Redevelopment Costs that were expended outside the TIF District, if any; and
(vi) a statement that the expenditures for which reimbursement is requested
complies with Section 4.5 hereof.   The Master Developer may submit one (1)
Principal Advance Certificate per month to the Authority.

﻿

Within forty-five (45) days after receipt of the Principal Advance Certificate,
the Authority shall, if the Authority Representative has determined that all the
aforementioned requirements have been satisfied, so notify the Master Developer
and direct the registrar to enter the amount requested in the Principal Advance
Ledger on the next February 1 or August 1, provided that the aggregate amount of
sums entered on the Principal Advance Ledger shall not exceed $23,336,500.  The
Authority may, if not satisfied that the conditions described herein have been
met, return the Principal Advance Certificate with a statement of



11

 

--------------------------------------------------------------------------------

 

the reasons why the Principal Advance Certificate is not acceptable and
requesting such further documentation or clarification as the Authority may
reasonably require.  Failure by the Authority to notify the Master Developer of
any objections within thirty (30) days after receipt of the Principal Advance
Certificate will be deemed acceptance thereof.

﻿

(c)Payment on TIF Note Solely from Available Tax Increment.  Principal and
interest payments on the TIF Note shall be payable each Payment Date solely with
Available Tax Increment.  The Master Developer understands and acknowledges that
the City makes no representations or warranties regarding the amount of
Available Tax Increment, or that revenues pledged to the TIF Note will be
sufficient to pay the principal of the TIF Note.  The Master Developer further
understands and acknowledges that the TIF Note is subordinate to the City’s TIF
Bonds.  Therefore, Available Tax Increment will first be used by the City to
provide debt service coverage equal to one hundred and five percent (105%) of
the principal of and interest on the TIF Bonds and to reimburse the City for any
Deficiency Payments.  The City will only make payments on the TIF Note in the
amount of the remaining Available Tax Increment. 

﻿

(d)Termination of Right to TIF Note.  Notwithstanding anything to the contrary
in this Agreement, if the conditions for delivery of the TIF Note set forth in
Section 3.8(a) are not met by August 9, 2023, the Authority may terminate this
Agreement by ten (10) days’ written notice to the Master Developer.  Thereafter
neither Party shall have any obligations or liability to the other hereunder,
except that any obligations of the Master Developer under Sections 3.11 and 8.3
hereof survive such termination.

﻿

(e)Qualifications.    The Master Developer understands and acknowledges that the
Authority makes no representations or warranties regarding the amount of
Available Tax Increment, or that revenues pledged to the TIF Note will be
sufficient to pay the principal of the TIF Note.  Any estimates of Tax Increment
prepared by the Authority or its financial advisors in connection with the TIF
District or this Agreement are for the benefit of the Authority, and are not
intended as representations on which the Master Developer may rely.  If the
Qualified Public Redevelopment Costs exceed the principal amount of the TIF
Note, such excess is the sole responsibility of Master Developer. 

﻿

Section 3.9.  No Business Subsidy.  Minnesota Statutes, Section 116J.993,
subdivision 3(17) provides an exception from the Business Subsidy Act for
redevelopment when the recipient’s investment in the purchase of the site and in
site preparation is seventy percent (70%) or more of the assessor’s current
year’s estimated market value.

﻿

In order to use this exception, the Master Developer warrants and represents
that its investment in the purchase of the Redevelopment Property and the site
preparation on such Redevelopment Property (net of any portion of such costs to
be reimbursed with tax increment or any other subsidies provided by the City or
Authority) will equal at least seventy percent (70%) of the County assessor’s
estimated market value for the Redevelopment Property for the 2018 assessment
year, calculated as follows:

﻿

Development property cost$0.00

﻿

Plus Estimated cost of site preparation$35,072,262.00

﻿

Equals land cost and site preparation$35,072,262.00

﻿

2018 Assessor’s Estimated Fair Market Value

of Redevelopment Property$15,194,590.00

﻿

$35,072,262.00 (acquisition and site preparation cost) less $23,336,500 (amount
of financial assistance provided by City for acquisition and site preparation),
equals $11,735,762 which is 77% of $15,194,590 (assessor’s current estimated
fair market value)

﻿

Therefore, the Master Developer is not required to comply with the requirements
of the Business Subsidy Act.

﻿





12

 

--------------------------------------------------------------------------------

 

Section 3.10.  Payment of Authority and City Costs.  The Master Developer has
deposited with the Authority $40,152.88 to pay Administrative Costs of the City
and the Authority.  The City and the Authority have used such deposit to pay
“Administrative Costs,” which term means out-of-pocket costs incurred by the
City and the Authority, together with staff and consultant costs of the City and
the Authority, all attributable to or incurred in connection with the
negotiation and preparation of this Agreement, the TIF Plan, and other documents
and agreements in connection with the establishment of the TIF District and
redevelopment of the Redevelopment Property, and not previously paid by the
Master Developer.  The Authority agrees to reimburse the Master Developer for
the $40,152.88 as part of the Qualified Public Redevelopment Costs.  The
Authority and the City will reimburse itself for all other Administrative Costs
with Tax Increment.  If the TIF District does not produce a sufficient amount of
Tax Increment to pay the City and the Authority’s remaining Administrative
Costs, the Master Developer shall pay any remaining Administrative Costs of the
City and the Authority upon demand.

﻿

Section 3.11.  Expenditures Outside TIF District.  The Master Developer, the
City, and the Authority understand and acknowledge that no more than 25% of the
Tax Increment may be used for expenditures for items outside the TIF District
but within the Project Area.  10% of the Tax Increment has been set aside to pay
the Authority’s administrative costs of the TIF District.  The 15% of Tax
Increment may be used by the City and the Master Developer for costs outside the
TIF District.  Attached as EXHIBIT I is a list of the potential expenditures
that may be incurred outside the TIF District.  The Master Developer, the City,
and the Authority will work cooperatively to ensure that no more than 15% of
costs reimbursed with Tax Increment are expended outside the TIF District.

﻿

Section 3.12.  Redevelopment of Blighted Property within TIF District.  The
Parties understand and acknowledge that 90% of the Tax Increment generated by
the TIF District must be used to ameliorate the conditions for which the TIF
District was established.  The Master Developer intends to remedy the blight
within the TIF District through the demolition of existing structures,
construction of other improvements, and incurring the costs described in Section
469.176, subd. 4j of the TIF Act.  If such work in not commenced by August 9,
2022 (the “four-year rule date”), the City, the Authority, and the Master
Developer will work cooperatively to find secondary developers to redevelop the
blighted parcels that have not yet been improved.

﻿

﻿

﻿

﻿

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿





13

 

--------------------------------------------------------------------------------

 

ARTICLE IV

﻿

Construction of Developer Improvements

﻿

Section 4.1.  Construction of Improvements.  The Master Developer agrees that it
will construct the Developer Improvements on the Redevelopment Property in
accordance with the approved Construction Plans and the Developer Improvements
Requirements and will operate and maintain, preserve and keep the Developer
Improvements or cause the Developer Improvements to be maintained, preserved and
kept with the appurtenances and every part and parcel thereof, in good repair
and condition until acceptance and transfer of the Developer Improvements by the
City.

﻿

Section 4.2.  Construction Plans. 

﻿

(a)Before commencing construction of the Developer Improvements, the Master
Developer shall submit to the City and the Authority Construction Plans for the
Developer Improvements that conform with the Developer Improvements
Requirements.  The Construction Plans shall provide for the construction of the
Developer Improvements and shall be in conformity with this Agreement, the
Redevelopment Plan and all applicable State and local laws and regulations.  The
City and the Authority will approve the Construction Plans in writing if (i) the
Construction Plans conform to all terms and conditions of this Agreement; (ii)
the Construction Plans conform to the goals and objectives of the Redevelopment
Plan; (iii) the Construction Plans conform to all applicable federal, state and
local laws, ordinances, rules and regulations; (iv) the Construction Plans are
adequate to provide for construction of the Developer Improvements; (v) the
Construction Plans do not provide for expenditures in excess of the funds
available to the Master Developer for construction of the Developer
Improvements; and (vi) no Event of Default has occurred.  No approval by the
City or the Authority shall relieve the Master Developer of the obligation to
comply with the terms of this Agreement, applicable federal, State and local
laws, ordinances, rules and regulations, or to construct the Developer
Improvements in accordance therewith.  No approval by the City or the Authority
shall constitute a waiver of an Event of Default.  The City and the Authority
shall notify the Master Developer of any rejection of the Construction Plans,
and set forth in detail the reasons for the rejection, within twenty (20) days
after the date the City and the Authority receive final plans from the Master
Developer.  If the City or the Authority rejects any Construction Plans in whole
or in part, the Master Developer shall submit new or corrected Construction
Plans within twenty (20) days after written notification to the Master Developer
of the rejection.  The provisions of this Section relating to approval,
rejection and resubmission of corrected Construction Plans shall continue to
apply until the Construction Plans have been approved by the City and the
Authority.  The City and the Authority’s approval shall not be unreasonably
withheld.  Said approval shall constitute a conclusive determination that the
Construction Plans (and the Developer Improvements, constructed in accordance
with said plans) comply to the City and the Authority’s satisfaction with the
provisions of this Agreement relating thereto.  The City (and as applicable, the
State and the County) shall approve the Construction Plans pursuant to their
customary approval process.

﻿

(b)If the Master Developer desires to make any Material Change in the
Construction Plans or any component thereof after their approval by the City and
the Authority, the Master Developer shall submit the proposed change to the City
and the Authority for its approval.  If the Construction Plans, as modified by
the proposed change, conform to the requirements of this Section 4.2 with
respect to such previously approved Construction Plans, the City and the
Authority shall approve the proposed change and notify the Master Developer in
writing of its approval.  The City and the Authority shall notify the Master
Developer of any rejection of the Construction Plans, and set forth in detail
the reasons for the rejection, within twenty (20) days after the date the City
and the Authority receive final plans from the Master Developer.  The
Authority’s approval of any such change in the Construction Plans will not be
unreasonably withheld.

﻿

Section 4.3.  Commencement and Completion of Construction.  The Master Developer
expects to commence construction of the Developer Improvements by December 31,
2018 and will be reimbursed for the costs of Developer Improvements incurred by
no later than five years after the TIF District is certified  (August 9, 2023). 
Subject to Unavoidable Delays, the Master Developer shall complete the
construction of the Developer Improvements no later than five years after the
date the TIF District is certified.  All work with respect to the Developer
Improvements to be constructed or provided by the Master Developer on the
Redevelopment Property shall be in conformity with the Construction Plans as
submitted by the Master Developer and approved by the Authority and the City.  





14

 

--------------------------------------------------------------------------------

 

﻿

The Master Developer agrees for itself, its successors, and assigns, and every
successor in interest to the Redevelopment Property, or any part thereof, that
the Master Developer, and such successors and assigns, shall promptly begin and
diligently prosecute to completion the development of the Redevelopment Property
through the construction of the Developer Improvements thereon, and that such
construction shall in any event be commenced and paid for within the period
specified in this Section 4.3.  After the date of this Agreement and until
construction of the Developer Improvements has been completed, the Master
Developer shall make reports, in such detail and at such times as may reasonably
be requested by the Authority, as to the actual progress of the Master Developer
with respect to such construction

﻿

Section 4.4.  Certificate of Completion. 

﻿

(a)Promptly after construction and acceptance of each of the Developer
Improvements described in EXHIBIT C attached hereto as “Shenandoah Drive
Construct,” “Barenscheer Blvd Construct,” and “Vierling Drive extension/Internal
roads” in accordance with those provisions of the Agreement relating solely to
the obligations of the Master Developer to construct the Developer Improvements,
the Authority Representative will furnish the Master Developer with a
Certificate of Completion as shown in EXHIBIT H attached hereto.

﻿

(b)If the Authority Representative shall refuse or fail to provide any
certification in accordance with the provisions of this Section 4.4, the
Authority Representative shall, within thirty (30) days after written request by
the Master Developer, provide the Master Developer with a written statement,
indicating in adequate detail in what respects the Master Developer has failed
to construct the Developer Improvements in accordance with the provisions of the
Agreement, or is otherwise in default, and what measures or acts will be
necessary, in the opinion of the Authority, for the Master Developer to take or
perform in order to obtain such certification.

﻿

(c)The construction of the Developer Improvements shall be deemed to be complete
upon a determination by the Authority Representative, in its reasonable
discretion, that the Developer Improvements on the Redevelopment Property have
been substantially completed in accordance with approved Construction Plans and
the Developer Improvements Requirements.  

﻿

Section 4.5.  Five-Year Rule.  As of the date of this Agreement, the five-year
rule date for the TIF District is August 9, 2023.  The Secondary Developer
acknowledges and understands that it must comply with Minnesota Statutes,
Section 469.1763, subdivision 3, as amended, on or prior to such date. 
Principal Advances under Section 3.8(b) will not be made for any activities that
do not comply with Minnesota Statutes, Section 469.1763, subdivision 3, as
amended.

﻿

﻿

﻿





15

 

--------------------------------------------------------------------------------

 

ARTICLE V

﻿

Insurance

﻿

﻿

Section 5.1.  Insurance. 

﻿

(a)The Master Developer will provide and maintain at all times during the
process of constructing the Developer Improvements the insurance required by the
Developer Improvements Requirements.

﻿

(b)All insurance shall be taken out and maintained in responsible insurance
companies selected by the Master Developer that are authorized under the laws of
the State to assume the risks covered thereby.  Upon request, the Master
Developer will deposit annually with the Authority policies evidencing all such
insurance, or a certificate or certificates or binders of the respective
insurers stating that such insurance is in force and effect. 

﻿

(c)The Master Developer agrees to notify the Authority and the City immediately
in the case of damage exceeding $500,000 in amount to, or destruction of, the
Developer Improvements or any portion thereof resulting from fire or other
casualty.  In such event the Master Developer will promptly repair, reconstruct,
and restore the Developer Improvements to substantially the same or an improved
condition or value as it existed prior to the event causing such damage and, to
the extent necessary to accomplish such repair, reconstruction, and restoration,
the Master Developer will apply the net proceeds of any insurance relating to
such damage received by the Master Developer to the payment or reimbursement of
the costs thereof.

﻿

The Master Developer shall complete the repair, reconstruction and restoration
of the Developer Improvements, regardless of whether the net proceeds of
insurance received by the Master Developer for such purposes are sufficient to
pay for the same.  Any net proceeds remaining after completion of such repairs,
construction, and restoration shall be the property of the Master Developer.

﻿

(d)The Master Developer, the City, and the Authority agree that all of the
insurance provisions set forth in this Article V shall terminate upon the
conveyance of the Developer Improvements to the City.

﻿

Section 5.2.  Subordination.  Notwithstanding anything to the contrary herein,
the rights of the Authority and the City with respect to the receipt and
application of any insurance proceeds shall, in all respects, be subordinate and
subject to the rights of any Holder under a Mortgage allowed pursuant to
Article VII hereof.

﻿

﻿

﻿

﻿

﻿

(The remainder of this page is intentionally left blank.)





16

 

--------------------------------------------------------------------------------

 

ARTICLE VI

﻿

Tax Increment; Taxes

﻿

﻿

Section 6.1.  Right to Collect Delinquent Taxes.  The Master Developer
acknowledges that the Authority is providing substantial aid and assistance in
furtherance of the Redevelopment Project through the issuance of the TIF Note
and the TIF Bonds.  The Master Developer understands that the Tax Increment
pledged to payments on the TIF Note and the TIF Bonds are derived from real
estate taxes on the Redevelopment Property, which taxes must be promptly and
timely paid.  To that end, the Master Developer agrees for itself, its
successors and assigns, in addition to the obligation pursuant to statute to pay
real estate taxes, that it is also obligated by reason of this Agreement to pay
before delinquency all real estate taxes assessed against the Redevelopment
Property and the Developer Improvements.  The Master Developer acknowledges that
this obligation creates a contractual right on behalf of the Authority to sue
the Master Developer or its successors and assigns to collect delinquent real
estate taxes and any penalty or interest thereon and to pay over the same as a
tax payment to the county auditor.  In any such suit, the Authority shall also
be entitled to recover its costs, expenses and reasonable attorney fees.

﻿

Section 6.2.  Reduction of Taxes.  The Master Developer agrees that prior to the
Maturity Date it will not cause a reduction in the real property taxes paid in
respect of the Redevelopment Property through:  (A) willful destruction of the
Redevelopment Property or any part thereof (except for the planned demolition of
barns, stable dormitories and related improvements designed to promote the
redevelopment of the Redevelopment Property); or (B) willful refusal to
reconstruct damaged or destroyed property.  The Master Developer also agrees
that it will not, prior to the Maturity Date, seek exemption from property tax
for the Redevelopment Property or any portion thereof or transfer or permit the
transfer of the Redevelopment Property to any entity that is exempt from real
property taxes and state law (other than any portion thereof dedicated or
conveyed to the City or the County in accordance with platting of the
Redevelopment Property or for public improvements, right-of-way, or storm water
ponding), or apply for a deferral of property tax on the Redevelopment Property
pursuant to any law.

﻿

Section 6.3.  Petition to Reduce Tax.   The Master Developer may seek through
petition or other means to have the County Assessor’s  estimated market value
for the Redevelopment Property reduced.  Until the TIF Note and TIF Bonds are
fully paid, such activity must be preceded by written notice from the Master
Developer to the Authority indicating its intention to do so.    Upon receiving
such notice, or otherwise learning of the Master Developer’s intentions, the
Authority may suspend payments due under the TIF Note until the actual amount of
the reduction is determined, whereupon the Authority will make the suspended
payments less any amount that the Authority is required to repay the County as a
result any reduction in market value of the Redevelopment Property.    During
the period that the payments are subject to suspension, the Authority may make
partial payments on the TIF Note if it determines, in its sole and absolute
discretion that the amount retained will be sufficient to cover any repayment
which the County may require.    The Authority’s suspension of payments on the
TIF Note pursuant to this Section shall not be considered a default under
Section 9.1 hereof.

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿





17

 

--------------------------------------------------------------------------------

 



ARTICLE VII

﻿

Other Financing

﻿

Section 7.1.  Generally.  Before issuance of the TIF Note and the TIF Bonds, the
Master Developer shall submit to the Authority or provide access thereto for
review by Authority staff, consultants, and agents, evidence reasonably
satisfactory to the Authority that Master Developer has available funds, or
commitments to obtain funds, whether in the nature of mortgage financing,
equity, grants, loans, or other sources sufficient for paying the cost of the
constructing the Developer Improvements, provided that any lender or grantor
commitments shall be subject only to such conditions as are normal and customary
in the commercial lending industry.

﻿

Section 7.2.  Authority’s Option to Cure Default on Mortgage.  In the event that
any portion of the Master Developer’s funds is provided through mortgage
financing, and there occurs a default under any Mortgage authorized pursuant to
this Article VII, the Master Developer shall cause the Authority to receive
copies of any notice of default received by the Master Developer from the Holder
of such Mortgage.  Thereafter, the Authority shall have the right, but not the
obligation, to cure any such default on behalf of the Master Developer within
such cure periods as are available to the Master Developer under the Mortgage
documents.

﻿

﻿

﻿

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿





18

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

﻿

Prohibitions Against Assignment and Transfer; Indemnification

﻿

﻿

Section 8.1.  Representation as to Redevelopment.  The Master Developer
represents and agrees that its purchase of the Redevelopment Property, and its
other undertakings pursuant to the Agreement, are, and will be used, for the
purpose of development of the Redevelopment Property and not for speculation in
land holding.

﻿

Section 8.2.  Prohibition Against Master Developer’s Transfer of Property and
Assignment of Agreement.  The Master Developer represents and agrees that prior
to issuance of a Certificate of Completion for the Developer Improvements:  

﻿

(a)Except only by way of security for, and only for, the purpose of obtaining
financing necessary to enable the Master Developer or any successor in interest
to the Redevelopment Property, or any part thereof, to perform its obligations
with respect to undertaking the development contemplated under this Agreement,
and any other purpose authorized by this Agreement, the Master Developer has not
made or created and will not make or create or suffer to be made or created any
total or partial sale, assignment, conveyance, or lease, or any trust or power,
or transfer in any other mode or form of or with respect to this Agreement or
the Redevelopment Property or any part thereof or any interest therein, or any
contract or agreement to do any of the same, to any person or entity whether or
not related in any way to the Master Developer (collectively, a “Transfer”),
without the prior written approval of the Authority and the City (whose approval
will not be unreasonably withheld, subject to the standards described in
paragraph (b) of this Section) unless the Master Developer remains liable and
bound by this Agreement in which event the Authority’s  approval and the City’s
 approval are not required.  Any such Transfer shall be subject to the
provisions of this Agreement.  For the purposes of this Agreement, the term
Transfer does not include acquisition of a controlling interest in Master
Developer by another entity or merger of Master Developer with another entity.

﻿

(b)In the event the Master Developer, upon Transfer of the Redevelopment
Property or any portion thereof, seeks to be released from its obligations under
this Agreement as to the portion of the Redevelopment Property that is
transferred or assigned, the Authority and the City shall be entitled to
require, except as otherwise provided in the Agreement, as conditions to any
such release that:

﻿

﻿

 

(i)

Any proposed transferee shall have the qualifications and financial
responsibility, in the reasonable judgment of the Authority and the City,
necessary and adequate to fulfill the obligations undertaken in this Agreement
by the Master Developer as to the portion of the Redevelopment Property to be
transferred.



19

 

--------------------------------------------------------------------------------

 

(ii)

Any proposed transferee, by instrument in writing satisfactory to the Authority
and the City shall, for itself and its successors and assigns, and expressly for
the benefit of the Authority and the City, have expressly assumed all of the
obligations of the Master Developer under this Agreement as to the portion of
the Redevelopment Property and Developer Improvements to be transferred and
agreed to be subject to all the conditions and restrictions to which the Master
Developer is subject as to such portion; provided, however, that the fact that
any transferee of, or any other successor in interest whatsoever to, the
Redevelopment Property and Developer Improvements, or any part thereof, shall
not, for whatever reason, have assumed such obligations or so agreed, and shall
not (unless and only to the extent otherwise specifically provided in this
Agreement or agreed to in writing by the Authority and the City) deprive the
Authority or the City of any rights or remedies or controls with respect to the
Redevelopment Property, the Developer Improvements or any part thereof or the
construction of the Developer Improvements; it being the intent of the parties
as expressed in this Agreement that (to the fullest extent permitted at law and
in equity and excepting only in the manner and to the extent specifically
provided otherwise in this Agreement) no transfer of, or change with respect to,
ownership in the Redevelopment Property, the Developer Improvements or any part
thereof, or any interest therein, however consummated or occurring, and whether
voluntary or involuntary, shall operate, legally, or practically, to deprive or
limit the Authority or the City of or with respect to any rights or remedies on
controls provided in or resulting from this Agreement with respect to the
Redevelopment Property and Developer Improvements that the Authority or the City
would have had, had there been no such transfer or change.  In the absence of
specific written agreement by the Authority and the City to the contrary, no
such transfer or approval by the Authority and the City thereof shall be deemed
to relieve the Master Developer, or any other Party bound in any way by this
Agreement or otherwise with respect to the Redevelopment Property and Developer
Improvements, from any of its obligations with respect thereto.

(iii)

Any and all instruments and other legal documents involved in effecting the
transfer of any interest in this Agreement or the Redevelopment Property
governed by this Article VIII, shall be in a form reasonably satisfactory to the
Authority and the City.

﻿

In the event the foregoing conditions are satisfied then the Master Developer
shall be released from its obligation under this Agreement, as to the portion of
the Redevelopment Property that is transferred, assigned, or otherwise conveyed.
The restrictions under this Section terminate upon issuance of the Certificate
of Completion.

﻿

Section 8.3.  Release and Indemnification Covenants. 

﻿

(a)The Master Developer releases from and covenants and agrees that the
Authority, the City, and the governing body members, officers, agents, servants,
and employees thereof (the “Indemnified Parties”) shall not be liable for and
agrees, jointly and severally, to indemnify and hold harmless the Indemnified
Parties against any loss or damage to property or any injury to or death of any
person occurring at or about or resulting from any defect in the Developer
Improvements (until acceptance of the Developer Improvements by the City
pursuant to the Developer Improvements Requirements) or the Redevelopment
Property.  

﻿

(b)Except for any willful misrepresentation or any willful or wanton misconduct
or negligence of the Indemnified Parties, and except for any breach by any of
the Indemnified Parties of their obligations under this Agreement, the Master
Developer agrees to protect and defend the Indemnified Parties, now and forever,
and further agrees to hold the aforesaid harmless from any claim, demand, suit,
action, or other proceeding whatsoever by any person or entity whatsoever
arising or purportedly arising from this Agreement, or the transactions
contemplated hereby or the acquisition, construction, installation,



20

 

--------------------------------------------------------------------------------

 

ownership, maintenance, and operation of the Developer Improvements (until
acceptance of the Developer Improvements by the City pursuant to the Developer
Improvements Requirements) or the Redevelopment Property.

﻿

(c)The Indemnified Parties shall not be liable for any damage or injury to the
persons or property of the Master Developer or its officers, agents, servants,
or employees or any other person who may be about the Developer Improvements
(until acceptance of the Developer Improvements by the City pursuant to the
Developer Improvements Requirements) or the Redevelopment Property.

﻿

(d)All covenants, stipulations, promises, agreements, and obligations of the
Authority and the City contained herein shall be deemed to be the covenants,
stipulations, promises, agreements, and obligations of such entity and not of
any governing body member, officer, agent, servant, or employee of such entities
in the individual capacity thereof.

﻿

﻿

﻿

﻿

﻿

﻿

(The remainder of this page is intentionally left blank.)





21

 

--------------------------------------------------------------------------------

 

ARTICLE IX

﻿

Events of Default

﻿

﻿

Section 9.1.  Events of Default Defined.  The following shall be “Events of
Default” under this Agreement and the term “Event of Default” shall mean,
whenever it is used in this Agreement, any one or more of the following events,
after the non-defaulting Party provides sixty (60) days’ notice to the
defaulting Party of the event of default, but only if the event has not been
cured within said 60 days or, if the event is by its nature incurable within
sixty (60)  days, the defaulting Party does not, within such sixty (60) day
period, provide assurances reasonably satisfactory to the Party providing notice
of default that the event will be cured and will be cured as soon as reasonably
possible:

﻿

(a)If the Master Developer, the City, or Authority fails to observe or perform
any covenant, condition, obligation, or agreement on its part to be observed or
performed under this Agreement.

﻿

(b)If the Holder of any Mortgage on the Redevelopment Property for which the
Master Developer is the mortgagor or any improvements thereon, or any portion
thereof, commences foreclosure proceedings as a result of default under the
applicable Mortgage documents.

﻿

(c)If the Master Developer shall:

﻿

﻿

 

(i)

file any petition in bankruptcy or for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under the
United States Bankruptcy Act or under any similar federal or State law; or

(ii)

make an assignment for benefit of its creditors; or

(iii)

fails to pay real estate taxes on the Redevelopment Property that it owns as
they become due; or

(iv)

admit in writing its inability to pay its debts generally as they become due; or

(v)

be adjudicated a bankrupt or insolvent.

﻿

Notwithstanding the foregoing, it is expressly agreed that the failure of the
Master Developer to commence the construction of Vierling Drive
extension/Internal roads as set forth in Section 3.5 shall not be deemed an
Event of Default.

﻿

Section 9.2.  Remedies on Default.  Whenever any Event of Default referred to in
Section 9.1 hereof occurs, the non-defaulting Party may exercise its rights
under this Section 9.2 after providing sixty (60) days’ written notice to the
defaulting Party of the Event of Default, but only if the Event of Default has
not been cured within said sixty (60) days or, if the Event of Default is by its
nature incurable within thirty (60) days, the defaulting Party does not provide
assurances reasonably satisfactory to the non-defaulting Party that the Event of
Default will be cured and will be cured as soon as reasonably possible:

﻿

(a)Suspend its performance under the Agreement until it receives reasonably
satisfactory assurances that the defaulting Party will cure its default and
continue its performance under the Agreement.

﻿

(b)If Shenandoah Drive or Barenscheer Boulevard are not commenced and completed
based on the timelines set forth in EXHIBIT C, the Authority and the City may
cancel and rescind or terminate this Agreement.

﻿

(c)Upon an Event of Default by the Master Developer, the Authority may suspend
payments under the TIF Note and decline to provide any further Principal
Advances (as described in Section 3.8(b)) after the Event of Default has
occurred until the Event of Default has been cured.

﻿





22

 

--------------------------------------------------------------------------------

 

(d)Take whatever action, including legal, equitable, or administrative action,
which may appear necessary or desirable to collect any payments due under this
Agreement, or to enforce performance and observance of any obligation,
agreement, or covenant of the defaulting Party under this Agreement.

﻿

Section 9.3.  No Remedy Exclusive.  No remedy herein conferred upon or reserved
to any Party is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Agreement or now or hereafter
existing at law or in equity or by statute.  No delay or omission to exercise
any right or power accruing upon any default shall impair any such right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  In
order for a Party to exercise any remedy reserved to it, it shall not be
necessary to give notice, other than such notice as may be required in this
Article IX.

﻿

Section 9.4.  No Additional Waiver Implied by One Waiver.  In the event any
agreement contained in this Agreement should be breached by a  Party and
thereafter waived by the non-defaulting Party, such waiver shall be limited to
the particular breach so waived and shall not be deemed to waive any other
concurrent, previous or subsequent breach hereunder.

﻿

Section 9.5.  Attorney Fees.  Whenever any Event of Default occurs and if the
Authority or the City shall employ attorneys or incur other expenses for the
collection of payments due or to become due or for the enforcement of
performance or observance of any obligation or agreement on the part of the
Master Developer under this Agreement, the Master Developer agrees that it
shall, within ten (10) days of written demand by the Authority or the City, pay
to the Authority or the City the reasonable fees of such attorneys and such
other expenses so incurred by the Authority or the City.

﻿

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿





23

 

--------------------------------------------------------------------------------

 

ARTICLE X

﻿

Additional Provisions

﻿

﻿

Section 10.1.  Conflict of Interests; Representatives Not Individually
Liable.  The City, the Authority, and the Master Developer, to the best of their
respective knowledge, represent and agree that no member, official, or employee
of the City or Authority shall have any personal interest, direct or indirect,
in the Agreement, nor shall any such member, official, or employee participate
in any decision relating to the Agreement that affects his personal interests or
the interests of any corporation, partnership, or association in which he,
directly or indirectly, is interested.  No member, official, or employee of the
City or Authority shall be personally liable to the Master Developer, or any
successor in interest, in the event of any default or breach by the City or the
Authority or for any amount that may become due to the Master Developer or
successor or on any obligations under the terms of the Agreement.

﻿

Section 10.2.  Equal Employment Opportunity.  The Master Developer, for itself
and its successors and assigns, agrees that during the construction of the
Developer Improvements provided for in the Agreement it will comply with all
applicable federal, State, and local equal employment and non-discrimination
laws and regulations.

﻿

Section 10.3.  Restrictions on Use.  The Master Developer agrees it shall not
discriminate upon the basis of race, color, creed, sex or national origin in the
sale, lease, or rental or in the use or occupancy of the Redevelopment Property
or any improvements erected or to be erected thereon, or any part thereof.

﻿

Section 10.4.  Titles of Articles and Sections.  Any titles of the several
parts, Articles, and Sections of the Agreement are inserted for convenience of
reference only and shall be disregarded in construing or interpreting any of its
provisions.

﻿

Section 10.5.  Notices and Demands.  Except as otherwise expressly provided in
this Agreement, a notice, demand, or other communication under the Agreement by
either Party to the other shall be sufficiently given or delivered if it is
dispatched by registered or certified mail, postage prepaid, return receipt
requested, or delivered personally, to the following addresses (or to such other
addresses as either Party may notify the other):

﻿

To the Master Developer:Canterbury Development LLC

1100 Canterbury Road South

Shakopee, MN  55379

Attn:  Randy Sampson, President and CEO

﻿

To the City:City of Shakopee

485 Gorman Street

Shakopee, MN 55379

Attn: City Administrator

﻿

To the Authority:Shakopee EDA

485 Gorman Street

Shakopee, MN  55379

Attn: Executive Director

﻿

Section 10.6.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.

﻿

Section 10.7.  Recording.  The Authority may record this Agreement and any
amendments thereto with the County Recorder or the Registrar of Titles of the
County, as the case may be.  The Master Developer shall pay all costs for
recording. 

﻿





24

 

--------------------------------------------------------------------------------

 

Section 10.8.    Amendment.  This Agreement may be amended only by written
agreement approved by the City, the Authority, and the Master Developer.

﻿

Section 10.9.  Authority and City Approvals.  Unless otherwise specified, any
approval required by the Authority under this Agreement may be given by the
Authority Representative and any approval required by the City under this
Agreement may be given by the City Representative, except that final approval of
issuance of the TIF Note shall be made by the Authority’s  Board of
Commissioners.

﻿

Section 10.10.  Joint and Several Obligations.  The obligations of the Master
Developer under this Agreement shall be joint and several.

﻿

Section 10.11.  Termination of Agreement.  This Agreement shall terminate on the
Maturity Date.

﻿

﻿

(The remainder of this page is intentionally left blank.)

﻿

 

25

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the City, Authority, and Master Developer have caused this
Contract for Private Redevelopment to be duly executed by their duly authorized
representatives as of the date first above written.

﻿

CITY OF SHAKOPEE, MINNESOTA

﻿

﻿

﻿

By

Its  Mayor

﻿

﻿

By

Its  City Administrator

﻿

﻿

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF SCOTT)

﻿

The foregoing instrument was acknowledged before me this ____ day of __________,
2018, by William P. Mars, the Mayor of the City of Shakopee, Minnesota, a
statutory city organized and existing under the laws of the State of Minnesota,
on behalf of the City.

﻿

____________________________________

﻿

Notary Public

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF SCOTT)

﻿

The foregoing instrument was acknowledged before me this ____ day of
___________, 2018, by William H. Reynolds, the City Administrator of the City of
Shakopee, Minnesota, a statutory city organized and existing under the laws of
the State of Minnesota, on behalf of the City.

﻿

____________________________________

﻿

Notary Public

﻿





S-1

 

--------------------------------------------------------------------------------

 

Execution page of the Authority to the Contract for Private Redevelopment, dated
as of the date and year first written above.

﻿

ECONOMIC DEVELOPMENT AUTHORITY FOR THE CITY OF SHAKOPEE, MINNESOTA

﻿

﻿

﻿

By 

Its    President

﻿

﻿

By

Its    Executive Director

﻿

﻿

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF SCOTT)

﻿

The foregoing instrument was acknowledged before me this ____ day of _________,
2018, by Matt Lehman, the President of the Economic Development Authority for
the City of Shakopee, Minnesota,  a public body corporate and politic under the
laws of the State of Minnesota, on behalf of the Authority.

﻿

____________________________________

﻿

Notary Public

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF SCOTT)

﻿

The foregoing instrument was acknowledged before me this ____ day of __________,
2018, by William H. Reynolds, the Executive Director of the Economic Development
Authority for the City of Shakopee, Minnesota, a public body corporate and
politic under the laws of the State of Minnesota, on behalf of the Authority.

﻿

____________________________________

﻿

Notary Public

﻿





S-2

 

--------------------------------------------------------------------------------

 

Execution page of Canterbury Development LLC to the Contract for Private
Redevelopment, dated as of the date and year first written above.

﻿

﻿

﻿

﻿

CANTERBURY DEVELOPMENT LLC

﻿

﻿

By

﻿

Its 

﻿

﻿

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF __________)

﻿

The foregoing instrument was acknowledged before me this _____ day of
_____________, 2018, by _________________________, the _________________ of
Canterbury Development LLC, a Minnesota limited liability company, on behalf of
Canterbury Development LLC.

﻿

____________________________________

﻿

Notary Public





S-3

 

--------------------------------------------------------------------------------

 

Execution page of Canterbury Park Holding Corporation to the Contract for
Private Redevelopment, dated as of the date and year first written above.

﻿

﻿

﻿

﻿

CANTERBURY PARK HOLDING CORPORATION

﻿

﻿

By

﻿

Its 

﻿

﻿

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF __________)

﻿

The foregoing instrument was acknowledged before me this _____ day of
_____________, 2018, by _________________________, the _________________ of
Canterbury Park Holding Corporation, a Minnesota corporation, on behalf of
Canterbury Park Holding Corporation.

﻿

____________________________________

﻿

Notary Public

﻿

﻿

 

S-4

 

--------------------------------------------------------------------------------

 

EXHIBIT  A

﻿

REDEVELOPMENT PROPERTY

﻿

﻿

﻿

PID 274500010Lot 1, Block 1, CanterburyPark 6th Addition, according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500030Outlot A, Canterbury Park 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500020Lot 2, Block 1, CanterburyPark 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500040Outlot B, Canterbury Park 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 272450010Lot 1, Block 1, CanterburyPark 5th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500050Outlot C and Outlot B, Canterbury Park 6th Addition,  according to
the plat thereof, Scott County, Minnesota.

﻿

PID 274500100Outlot H, Canterbury Park 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500090Outlot G, CanterburyPark 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500060Outlot D, Canterbury Park 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

PID 274500080Outlot F, CanterburyPark 6th Addition,  according to the plat
thereof, Scott County, Minnesota.

﻿

﻿

[TO BE REPLACED WITH PLATTED LEGAL DESCRIPTION UPON RECORDING OF NEW PLAT]

﻿

﻿

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT  B

﻿

FORM OF TIF NOTE

﻿

UNITED STATE OF AMERICA

STATE OF MINNESOTA

COUNTY OF SCOTT

ECONOMIC DEVELOPMENT AUTHORITY

FOR THE CITY OF SHAKOPEE

﻿

﻿

No. R-1$__________

﻿

TAX INCREMENT REVENUE NOTE

SERIES 20___

﻿

Date

of Original Issue

6.0%

_________, 20____



The Economic Development Authority for the City of Shakopee (the “Authority”)
hereby acknowledges itself to be indebted and, for value received, promises to
pay to the order of Canterbury Development LLC, a Minnesota limited liability
company, or registered assigns, and Canterbury Park Holding Corporation, a
Minnesota corporation and the parent of Canterbury Development LLC  (together,
the “Owner”), solely from the source, to the extent and in the manner
hereinafter provided, the maximum principal sum of $23,336,500, as provided in
the Agreement (hereinafter defined), or so much thereof as has been from time to
time advanced as hereinafter provided (the “Principal Amount”), together with
interest  on the unpaid balance thereof accrued from the respective dates of
entry of each Principal Advance on the Principal Advance Ledger attached hereto,
at the rate of 6.0% per annum.  This Note is given in accordance with that
certain Contract for Private Redevelopment, dated ___________, 2018 (the
“Agreement”), between the Authority, the City of Shakopee, Minnesota (the
“City”), and the Owner.  Capitalized terms used and not otherwise defined herein
shall have the meaning provided for such terms in the Agreement unless the
context clearly requires otherwise.

﻿

1.Payments.  Principal and interest payments (the “Payments”) shall be paid on
August 1, 2020 and each February 1 and August 1 thereafter to and including
February 1, 2046  (the “Payment Dates”) in the amounts and from the sources set
forth in Section 3 herein.  Payments shall be applied first to accrued interest,
and then to unpaid principal.  Interest accruing from the respective dates of
entry of each Principal Advance on the Principal Advance Ledger

﻿

Payments are payable by mail to the address of the Owner or such other address
as the Owner may designate upon thirty (60) days’ written notice to the
Authority.  Payments on this Note are payable in any coin or currency of the
United States of America which, on the Payment Date, is legal tender for the
payment of public and private debts.

﻿

2.Interest.  Interest at the rate stated herein shall accrue on the unpaid
principal, commencing on the date of original issue.  Interest shall be computed
on the basis of a year of 360 days and charged for actual days principal is
unpaid.  Interest on this Note shall accrue but shall not compound into
principal.

﻿

3.Principal Advances.  Following the satisfaction of the requirements in Section
3.8(a) of the Agreement, and on any date thereafter through the fifth
anniversary of the date that the TIF District is certified, the Owner may
request the Authority enter an advance of principal under this Note (a
“Principal Advance”) on the ledger of such advances maintained by the registrar
(the “Principal Advance Ledger”), by submitting to the Authority a certificate
(the “Principal Advance Certificate”) signed by the Owner’s duly authorized
representative, containing the following: (i) a statement that each cost
identified in the Principal



B-1

 

--------------------------------------------------------------------------------

 

Advance Certificate is a Qualified Public Redevelopment Cost reimbursable
pursuant to Section 3.7 hereof and that no part of such cost has been included
in any previous Principal Advance Certificate; (ii) evidence that each
identified Qualified Public Redevelopment Cost has been paid or incurred by or
on behalf of the Master Developer;  (iii) a certification from the City Engineer
that the Developer Improvements for which reimbursement is requested have been
approved by the City and have been completed based on the requirements of
EXHIBIT D and EXHIBIT E; (iv) a statement that no uncured Event of Default by
the Master Developer has occurred and is continuing under the Agreement (as
defined below); (v) a statement describing the type and amount of Qualified
Public Redevelopment Costs that were expended outside the TIF District, if any;
and (vi) a statement that the expenditures for which reimbursement is requested
complies with Section 4.5 of the Agreement.  The Owner may submit one (1)
Principal Advance Certificate per month to the Authority.

﻿

Within forty-five (45) days after receipt of the Principal Advance Certificate,
the Authority shall, if the Authority Representative has determined that all the
aforementioned requirements have been satisfied, so notify the Owner and direct
the registrar to enter the amount requested in the Principal Advance Ledger on
the next February 1 or August 1, provided that the aggregate amount of sums
entered on the Principal Advance Ledger shall not exceed $23,336,500.  The
Authority may, if not satisfied that the conditions described herein have been
met, return the Principal Advance Certificate with a statement of the reasons
why the Principal Advance Certificate is not acceptable and requesting such
further documentation or clarification as the Authority may reasonably
require.  Failure by the Authority to notify the Owner of any objections within
thirty (60) days after receipt of the Principal Advance Certificate will be
deemed acceptance thereof.

﻿

4.Available Tax Increment.  Payments on this Note are payable on each Payment
Date solely from and in the amount of “Available Tax Increment,” which shall
mean, on each Payment Date, ninety percent (90%) of the Tax Increment
attributable to the TIF District Property and paid to the Authority by Scott
County, Minnesota in the six (6) months preceding the Payment Date, all as such
terms are defined in the Contract for Private Redevelopment, dated
_____________, 2018 (the “Agreement”), between the City, the Authority, and the
Owner, as the master developer.    Principal payments on this Note are
subordinate to the City’s General Obligation Tax Increment Bonds, Series
_________ issued in the amount of $__________ (the “TIF Bonds”).  Therefore,
Available Tax Increment (as defined in the Agreement) will first be used by the
City to provide debt service coverage in the amount of one hundred and five
percent (105%) of the principal of and interest on the TIF Bonds and to
reimburse the City for any Deficiency Payments (as defined in the
Agreement).  The City will only make payments on this TIF Note in the amount of
Available Tax Increment remaining after the payment of principal of and interest
on the TIF Bonds on each Payment Date.

﻿

The Authority shall have no obligation to pay principal of and interest on this
Note on each Payment Date from any source other than Available Tax Increment and
the failure of the Authority to pay the entire amount of principal and interest
on this Note on any Payment Date shall not constitute a default hereunder as
long as the Authority pays principal hereon to the extent of Available Tax
Increment.  The Authority shall have no obligation to pay the unpaid balance of
principal or accrued interest that may remain after the final Payment on
February 1, 2046.

﻿

5.Default.  If on any Payment Date there has occurred and is continuing any
Event of Default under the Agreement, the Authority may withhold from payments
hereunder under all Available Tax Increment.  If the Event of Default is
thereafter cured in accordance with the Agreement, the Available Tax Increment
withheld under this Section shall be deferred and paid, without interest
thereon, on the next Payment Date after the Event of Default is cured.  If the
Event of Default is not timely cured, the Authority may terminate this Note by
written notice to the Owner in accordance with the Agreement.

﻿

6.Optional Prepayment.  The principal sum and all accrued interest payable under
this Note is prepayable in whole or in part at any time by the Authority without
premium or penalty.  No partial prepayment shall affect the amount or timing of
any other regular payment otherwise required to be made under this Note.

﻿

7.Nature of Obligation.  This Note is the sole note of an issue in the maximum
principal amount of $23,336,500, issued to aid in financing certain Qualified
Public Redevelopment Costs and administrative costs of a Project undertaken by
the Authority pursuant to Minnesota Statutes, Sections 469.090 through 469.1082,
 as amended, and is issued pursuant to an authorizing resolution (the
“Resolution”) duly adopted by the Authority on March 6, 2018, and pursuant to
and in full conformity



B-2

 

--------------------------------------------------------------------------------

 

with the Constitution and laws of the State of Minnesota, including Minnesota
Statutes, Sections 469.174 through 469.1794, as amended.  This Note is a limited
obligation of the Authority which is payable solely from Available Tax Increment
pledged to the payment hereof under the Resolution.  This Note shall not be
deemed to constitute a general obligation of the State of Minnesota or any
political subdivision thereof, including, without limitation, the Authority.
Neither the State of Minnesota nor any political subdivision thereof shall be
obligated to pay the principal of this Note or other costs incident hereto
except out of Available Tax Increment, and neither the full faith and credit nor
the taxing power of the State of Minnesota or any political subdivision thereof
is pledged to the payment of the principal of this Note or other costs incident
hereto.



﻿

8.Estimates of Available Tax Increment.  Any estimates of Tax Increment prepared
by the Authority, the City or their respective municipal advisors in connection
with the Available Tax Increment and the Agreement are for the benefit of the
Authority and the City only, and are not intended as representations on which
the Master Developer may rely. 

﻿

THE AUTHORITY AND THE CITY MAKE NO REPRESENTATIONS OR WARRANTIES THAT THE
AVAILABLE TAX INCREMENT WILL BE SUFFICIENT TO PAY THE PRINCIPAL OF THIS NOTE.

﻿

9.Registration and Transfer.  This Note is issuable only as a fully registered
note without coupons.  As provided in the Resolution, and subject to certain
limitations set forth therein, this Note is transferable upon the books of the
Authority kept for that purpose at the principal office of the Finance Director
of the City, by the Owner hereof in person or by such Owner’s attorney duly
authorized in writing, upon surrender of this Note together with a written
instrument of transfer satisfactory to the Authority, duly executed by the
Owner.  Upon such transfer or exchange and the payment by the Owner of any tax,
fee, or governmental charge required to be paid by the Authority with respect to
such transfer or exchange, there will be issued in the name of the transferee a
new Note of the same aggregate principal amount and maturing on the same dates.

﻿

This Note shall not be transferred to any person other than an affiliate, or
other related entity, of the Owner, unless the Authority has been provided with
an investment letter in a form substantially similar to the investment letter
submitted by the Owner or a certificate of the transferor, in a form
satisfactory to the Authority, that such transfer is exempt from registration
and prospectus delivery requirements of federal and applicable state securities
laws.

﻿

IT IS HEREBY CERTIFIED AND RECITED that all acts, conditions, and things
required by the Constitution and laws of the State of Minnesota to be done, to
exist, to happen, and to be performed in order to make this Note a valid and
binding limited obligation of the Authority according to its terms, have been
done, do exist, have happened, and have been performed in due form, time and
manner as so required.

﻿

IN WITNESS WHEREOF, the Board of Commissioners of the Economic Development
Authority for the City of Shakopee have caused this Note to be executed with the
manual signatures of its President and Executive Director, all as of the Date of
Original Issue specified above.

﻿

ECONOMIC DEVELOPMENT

AUTHORITY FOR THE CITY OF

SHAKOPEE

﻿

﻿



Executive DirectorPresident

﻿

﻿

_____________________________________

﻿

REGISTRATION PROVISIONS

﻿

﻿





B-3

 

--------------------------------------------------------------------------------

 

The ownership of the unpaid balance of the within Note is registered in the bond
register of the Economic Development Authority for the City of Shakopee, in the
name of the person last listed below.

﻿

﻿

 

Director

﻿

Date of Registration

 

Registered Owner

Signature of

Finance Director

﻿

 

 

﻿

Canterbury Development LLC

Federal ID # ____________

 

Canterbury Park Holding Corporation

Federal ID # ____________

 

﻿

﻿

_____________________________________

﻿

PRINCIPAL ADVANCE LEDGER

﻿

﻿

 

 

Date of Principal Advance

 

Amount of Principal Advance

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

﻿

 

B-4

 

--------------------------------------------------------------------------------

 

EXHIBIT C

﻿

PUBLIC IMPROVEMENTS

﻿

﻿

﻿

 

 

 

 

 

 

 

﻿

Location of Improvement

Preliminary Costs

 

Timeline

Canterbury TIF

 

City -- TIF

City – Other Funds

 

County -- TIF

County – Other Funds

CH 83 Improvements

$8,860,000 

2021

 

 

$1,584,000 

 

$7,276,000 

Changes to County Road 83*

$900,000 

2021

 

 

 

$900,000 

 

Eagle Creek Blvd/Vierling Roundabout

$1,400,000 

2023

 

$1,400,000 

 

 

 

CR 83/US 169 North Ramp Turn Lane**

$230,000 

2025+

 

 

 

$230,000 

 

Shenandoah Drive Construct

$8,400,000 

2018-2019

$8,400,000 

 

 

 

 

12 Avenue Reconstruction including east side

$6,850,000 

2019-2020

 

$6,850,000 

 

 

 

Barenscheer Blvd Construct

$7,200,000 

2020-2021

$7,200,000 

 

 

 

 

Vierling Drive extension/Internal roads

$7,000,000 

2024

$7,000,000 

 

 

 

 

Shenandoah/Vierling/12th Roundabout

$350,000 

2019-2020

 

$350,000 

 

 

 

General Wayfinding

$100,000 

2019-2021

$100,000 

 

 

 

 

ROW Acquisition

$636,500 

 

$636,500 

 

 

 

 

﻿

 

 

 

 

 

 

 

Total

$42,460,000 

 

$23,336,500  $8,600,000  $1,584,000  $1,130,000  $7,276,000 

Total TIF

 

 

$33,066,500 

 

 

 

 

﻿

*Balance of CH83 Improvements are expected to be funded by Scott County and a
Federal grant.

**County may or may not construct the CR 83/US 169 North Ramp Turn Lane.

﻿

﻿

 

C-1

 

--------------------------------------------------------------------------------

 

EXHIBIT D

﻿

EXCERPT OF TRAFFIC STUDY DESCRIBING PUBLIC IMPROVEMENTS

﻿

(Elements of Study may be modified as development progresses)

﻿

 

D-1

 

--------------------------------------------------------------------------------

 

EXHIBIT E

﻿

DEVELOPER IMPROVEMENTS REQUIREMENTS

﻿

﻿

﻿

﻿

﻿

Picture 2 [cphc-20180630xex10_1g001.jpg]

﻿

﻿

CITY OF SHAKOPEE

﻿

SCOTT COUNTY, MINNESOTA

﻿

﻿

﻿

DEVELOPER IMPROVEMENTS REQUIREMENTS

﻿

(A)Construction Plans and Specifications and Approval Thereof.  The Developer
will engage, at Developer's expense, a duly licensed professional civil engineer
authorized to practice within the State of Minnesota to prepare detailed plans,
specifications, and a cost estimate for the complete installation of all
Developer Improvements, in accordance with the most recent editions of the City
of Shakopee Design Criteria; the City of Shakopee General Specifications and
Standard Detail Plates for Street & Utility Construction; Municipal State Aid
Rules and Plan Requirements; and the Shakopee Public Utilities Commission (SPUC)
Water Policy Manual and submit them to the City Engineer and to the SPUC
Utilities Manager for written approval prior to commencement of construction.

﻿

The Developer must submit the appropriate grading plan, specifications, storm
water management plan, erosion and sediment control plan and Storm Water
Pollution Prevention Plan (SWPPP) to the City Engineer for approval for each
phase of the project.  Before any construction is commenced within that phase,
the plans and specifications must be approved by the City Engineer and copies of
all required permits must be provided to the City Engineer.  After the City
Engineer has approved the plans, any changes to the plans must be resubmitted to
the City Engineer for approval.  No changes may be made without written approval
from the City Engineer.  The Developer must comply with any erosion and sediment
control method required by the City for the prevention of damage to adjacent
property, for prevention of damage to downstream storm sewer systems and for the
control of surface water runoff.

﻿

The Developer, the Developer’s contractors and subcontractors must submit
drawings to the City Engineer outlining all proposed haul routes for the import
or export of soil, construction material, construction equipment or construction
debris, or any other purpose.  All haul routes must be approved in writing by
the City Engineer.

﻿

The Developer must furnish to the City and to SPUC street and utility plans and
specifications for approval for each phase of construction.  Before any
construction is commenced within that phase, the plans and specifications must
be approved by the City Engineer, State Aid, and the SPUC Utilities Manager, and
copies of all required permits must be provided to the City Engineer and to
SPUC. After the City Engineer and SPUC have approved the plans, no changes may



E-1

 

--------------------------------------------------------------------------------

 

be made without written approval from the appropriate authority.

﻿

(B)Right to Proceed with Construction.    The Developer must not construct site
grading improvements or otherwise disturb the earth or remove trees until all
the following conditions have been satisfied: (1) the necessary security and
applicable fees have been received by the City; (2) all required grading plans,
storm water management plans, erosion and sediment control plans, SWPPP’s and
specifications have been approved by the City Engineer or assigns; and (3) the
City Engineer or assigns has issued a grading permit.

﻿

The Developer must not construct street improvements, sanitary sewer
improvements, storm sewer improvements, water distribution system improvements,
public or private improvements, nor any buildings until all the following
conditions have been satisfied:  (1) this agreement has been fully executed by
both parties and filed with the City Clerk;  (2) the necessary security and all
applicable fees have been received by the City;  (3)  all required plans and
specifications have been approved by the City Engineer, State Aid, and the SPUC
Utilities Manager.



(C)Construction Observation.  The City will, at the Developer's expense, have
one or more construction observers observe the work on a full or part‑time
basis. The Developer must also provide a qualified engineer to perform site
inspections on a daily basis and geotechnical consultant to provide all project
materials testing as required and directed by the City Engineer; State Aid
Rules; and MnDOT’s Schedule of Materials Control.  The engineers’ qualifications
must be submitted in writing to the City Engineer.  The Developer must instruct
its project engineer/inspector to respond to questions from the City observer(s)
and to make periodic site visits to verify the construction is being performed
to an acceptable level of quality in accordance with the engineer's design.  The
Developer or his engineer must schedule a preconstruction meeting at a mutually
agreeable time with all parties concerned, including City staff, to review the
program for the improvements.

﻿

(D)Trunk Charges and Lateral Charges.  The Developer agrees to pay the City the
applicable City trunk charges and lateral charges.  Those charges are set forth
in the City’s annual fee schedule.  All trunk charges and lateral charges must
be paid to the City prior to recording the final plat.

﻿

(E)Sealcoating Charge.  The Developer agrees to pay the City for costs
associated with the first bituminous seal coat on all bituminous paved streets
as set forth in the City’s annual fee schedule.

   

(F)Construction of Developer Improvements.

﻿

(1)Construction.  The Developer must furnish materials and equipment, construct
and install all proposed improvements and conduct all operations in accordance
with the most recent editions of the State Aid Rules and the City’s General
Specifications and Standard Detail Plates for Street and Utility Construction,
the City’s Design Criteria, the City’s Comprehensive Water Resource Management
Plan, the City’s SWPPP, SPUC’s Water Policy Manual, City standards, City
Policies, City ordinances, all general and supplemental conditions received from
the City, the approved plans and specifications.  For street lighting
improvements, the Developer must furnish materials and equipment and construct
and install the proposed improvements in accordance with the Street Lighting
Agreement adopted jointly by the City and SPUC.

﻿

(2)Easements.  The Developer must grant or cause to be granted to the City, at
no cost to the City, all permanent or temporary easements necessary for the
installation and maintenance of the Developer Improvements.

﻿

(3)Insurance.  The Developer will provide or the Developer will cause each
person with whom the Developer contracts for the construction of any Developer
Improvement to furnish to the City the Contractor's Insurance Certificates as
specified in Article S.G.C.5 of the Supplementary General Conditions of the
General Specifications and Standard Detail Plates for Street & Utility
Construction.  No construction must commence until the City Clerk receives the
insurance certificates with the City listed as additional insured, including a
cancellation clause providing the City with thirty (30) days written notice, and
the certificates are approved by the City Attorney.

﻿



E-2

 

--------------------------------------------------------------------------------

 

(4) Grading and Erosion and Sediment Control.  The grading required for the
Developer Improvements must be in compliance with the approved Tree Management
Plan, as required per Section 11.60, Subdivision 9 of the City Code.

﻿

Prior to any grading operations commencing and before any utility construction
commencing or building permits being issued, the Developer must identify, in
writing to the City Engineer, a responsible party and schedule for erosion and
sediment control inspection and maintenance, street cleaning, and weekly street
sweeping.

﻿

Prior to grading operations commencing and before any street and utility
construction commencing or building permits being issued, all erosion and
sediment control measures must be installed, inspected, and approved by the City
Engineer or assigns.  The City Engineer or assigns may impose additional erosion
and sediment control requirements if they would be beneficial.

﻿

All areas disturbed by the excavation and backfilling operations must be
reseeded forthwith after the completion of the work in that area.  Except as
otherwise provided in the City approved plans, seed must be certified seed to
provide temporary ground cover as rapidly as possible.  All seeded areas must be
fertilized, mulched, and disc anchored as necessary for seed retention.

﻿

The parties recognize that time is of the essence in erosion and sediment
control.  If the Developer does not comply with the requirements set forth in
this Agreement, the City may take such action as it deems appropriate to control
erosion and sediment transport at the Developer's expense.  The City Engineer or
assigns will endeavor to notify the Developer in advance of any proposed action,
but failure to do so will not affect the Developer's and City's rights or
obligations.  No development will be allowed and no building permits will be
issued unless the Developer Improvements are in full compliance with all erosion
and sediment control requirements.

﻿

Erosion and sediment control measures must be maintained until turf is
established on all areas disturbed as a result of
development/construction.  After the site has been stabilized to where, in the
opinion of the City Engineer or assigns, there is no longer a need for erosion
and sediment control, they will authorize the removal of the erosion and
sediment control measures, i.e. hay bales and silt fence.  The Developer must
properly remove and dispose of the erosion and sediment control measures.  The
Developer is responsible for ensuring that all contractors, homebuilders, home
purchasers and other parties involved in the development/construction are
notified of this responsibility.

﻿

The Developer is responsible for regular erosion and sediment control inspection
and maintenance or work as deemed necessary by the City Engineer or assigns
until turf is established on all areas disturbed as a result of
development/construction.  If the Developer fails to perform the required clean
up within twenty-four (24) hours of receiving instructions and notice from the
City Engineer or assigns, the City, without further notice, can perform the work
and charge the associated cost to the Developer.  If the Developer does not
reimburse the City for any cost the City incurred for such work within ten (10)
days of receipt of the invoice, the City may draw down, without further notice,
the security provided to pay any costs incurred by the City.

﻿

The Developer is responsible for weekly street sweeping of all streets within
the development and all streets adjacent to the development if sediment is
tracked off site.  All street sweeping must be performed utilizing a pick-up
sweeper.  If the Developer fails to perform the required street sweeping within
twenty-four (24) hours of receiving instructions and notice from the City
Engineer and/or the Building Official or their assigns, they, without further
notice, can perform the work and charge the associated cost to the
Developer.  If the Developer does not reimburse the City for any cost the City
incurred for such work within ten (10) days of receipt of the invoice, the City
may draw down, without further notice, the security provided to pay any costs
incurred by the City.  The Developer shall be responsible for weekly street
sweeping until final acceptance by the City.

﻿

The Developer is responsible for soil correction work required for the
Developer’s Improvements. The City makes no representation to the Developer
concerning either the nature of suitability of soils or the cost of correcting
any unsuitable soil conditions which may exist.

﻿





E-3

 

--------------------------------------------------------------------------------

 

(5)Signage Requirements.  All street signs and traffic signs required by the
City as part of the street and utility plan approval must be furnished and
installed by the City at the expense of the Developer.  All conservation and
wetland easement boundary marking posts required for the Subdivision must be
furnished and installed by the Developer at the expense of the Developer.  All
conservation and wetland easement boundary marking signage required for the
Subdivision must be furnished and installed by the City at the expense of the
Developer.  All park and open space boundary marking posts and signage required
for the Subdivision must be furnished and installed by the City at the expense
of the Developer.  All conservation easement, wetland easement and park and open
space posts and signage required for the Subdivision by the City must be
installed within one (1) year from the date of recording the plat, or the posts
and signage must be installed on a per lot basis at the time the building permit
for the subject lot is issued, whichever occurs first.  These fees are set forth
in the City’s annual fee schedule. 

﻿

(6)Landscaping Requirements.  Trees must be planted according to the Tree, Shrub
and Bush Planting and Placement Policy and Standards and may not be planted
within the right-of-way or within drainage and utility easements adjacent to
public right-of-way, unless approved with a tree planting permit from the City
of Shakopee.  Landscaping is not allowed within any easements containing an
emergency overflow nor is it allowed within any easements as outlined in the
City’s most recent edition of its Easement Fencing and Landscaping Policy.  In
addition to any sod required as a part of the grading, drainage and erosion
control plan or the SWPPP, the Developer must sod the full easement width of all
drainage ways/swales leading to drainage structures on each lot utilizing a
minimum of six (6) inches of topsoil.  The Developer must also install silt
fence behind the sod in the drainage ways/swales leading to drainage
structures.  Seed or sod must also be placed on all disturbed areas of the
lot.  These requirements supplement, but do not replace, specific landscaping
conditions that may have been required by the City Council for plat approval.

﻿

(7)Plat Monuments.  Before the security for the completion of the public
improvements is released, all plat monuments must be correctly placed in the
ground in accordance with Minnesota Statutes, Chapter 505.  The Developer's
surveyor shall submit a written notice to the City Engineer certifying that the
iron monuments have been installed.

﻿

(8)Project Testing Requirements.  The Developer is responsible, at the
Developer’s sole cost, to provide testing to certify that Developer installed
improvements have been completed in compliance with State Aid Rules and MnDOT’s
Schedule of Materials Control approved plans and specifications.  The personnel
performing the testing must be certified by the Minnesota Department of
Transportation.  The City Engineer has the sole discretion to determine if
additional testing is necessary.  The cost of additional testing is to be paid
by the Developer.

﻿

(9)Street, Sanitary Sewer, Storm Sewer and Water Distribution
System Maintenance.  The Developer is responsible for all street maintenance,
with the exception of snow plowing, until all streets are accepted by the
City.  Warning signs must be placed by the Developer when hazards develop in
streets to prevent the public from traveling on them and directing attention to
detours.  If streets become impassable, the City may order that such streets
must be barricaded and closed.  The Developer must maintain a smooth roadway
surface and provide proper surface drainage.  The City will not be responsible
for reshaping or damage to the street base, the street surfacing, the curb and
gutter or utilities because of snow plowing operations. The provision of City
snow plowing service does not constitute final acceptance of the streets by the
City.

﻿

The Developer is responsible for cleaning and maintenance of the sanitary sewer
system (including, but not limited to, pipes, manholes and lift stations) and
the adjacent off-site sanitary sewer system that receives sewage from the
plat.  The Developer must follow all instructions received from the City
Engineer or assigns concerning the cleaning and maintenance of the sanitary
sewer system.  The Developer's obligations under this paragraph end on the date
of final acceptance by the City.

﻿

The Developer is responsible for cleaning and maintenance of the storm sewer
system (including, but not limited to, ponds, pipes, catch basins, culverts and
swales) and the adjacent off-site storm sewer system that receives storm water
from the plat.  The Developer must follow all instructions it receives from the
City Engineer or assigns concerning the cleaning and maintenance of the storm
sewer system.  The Developer's obligations under this paragraph end on the date
of final acceptance by the City.

﻿





E-4

 

--------------------------------------------------------------------------------

 

The Developer is responsible for cleaning and maintenance of the water
distribution system within the plat and the adjacent off-site water distribution
systems.  The Developer must follow all instructions it receives from SPUC or
assigns concerning the cleaning and maintenance of the water distribution
system.  The Developer's obligations under this paragraph end on the date of
final acceptance by the City and SPUC.

﻿

(10)Record Plans/Drawings.    Upon completion of the site grading improvements,
the Developer’s engineer(s) of record must provide to the City Engineer a
certified Record “As-Built” grading and erosion and sediment control
plan/drawing in hard copy (mylar and paper) and electronic form as outlined in
the most recent edition of the City Design Criteria.  Prior to issuance of
building permits in addition to the model building permit, the Developer must
provide to the City Engineer and to SPUC an Operations Record Plan in hard copy
form (paper) as outlined in the most recent edition of the City of Shakopee
Design Criteria and the SPUC Water Policy Manual.  Upon completion of the street
and utility construction, the Developer’s engineer(s) of record must provide to
the City and to SPUC a certified Record “As-Built” street and utility
plan/drawing in hard copy (mylar and paper) and electronic form as outlined in
the most recent edition of the City of Shakopee Design Criteria and the SPUC
Water Policy Manual. In addition to and upon completion of the project, the
Developer’s engineer(s) of record must provide a certified letter indicating
that “all improvements have been constructed under the direct supervision (of
the engineer(s) of record) and are certified accordingly to have been
constructed to be in compliance with the approved plans and specifications.”

﻿

The Record “As-Built” plans/drawings referenced above must, at a minimum,
include all items referenced in the most recent edition of the City Design
Criteria and must also include any additional features as directed by the City
Engineer.

﻿

The Record “As-Built” plans/drawings referenced above must be approved by the
City and SPUC prior to final acceptance of the Developer’s Improvements.

﻿

(11)Faithful Performance of Construction Contracts and Bond.  The Developer will
fully and faithfully comply with all terms of any and all contracts entered into
by the Developer for the installation and construction of all Developer
Improvements and the Developer guarantees the workmanship and materials for a
period of one (1) year following the City's final acceptance of the Developer
Improvements.  The Developer must also provide the Maintenance Bond required in
this Agreement.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

E-5

 

--------------------------------------------------------------------------------

 

EXHIBIT F

﻿

POTENTIAL PHASES OF REDEVELOPMENT PROJECT

﻿

﻿

The overall Redevelopment Project will be completed in multiple phases and is
envisioned to consist of the following:  46 owner-occupied townhomes, 65
owner-occupied senior cooperative condominium units, 600 apartment units,
100,400 square feet of retail/restaurant space, 2 destination entertainment
buildings of approximately 75,000 square feet each, 300 hotel rooms split
between 2 anticipated hotels, and approximately 783,000 square feet of
office/commercial buildings.  The overall Redevelopment Project will also
include the demolition and redevelopment of a number of existing
stable/dormitory buildings within the boundaries of the TIF District and the
corresponding demolition, geotechnical work, site work, parking improvements,
public streets, utilities, sidewalks, and other improvements associated with the
project.

﻿

The Redevelopment Project is envisioned to be completed in the following phases:

﻿

Apartments, first phase approximately 300 units

Apartments, second phase approximately 300 units

Owner-occupied townhomes, estimated 46 units

Owner-occupied senior cooperative condominium, estimated 65 units

Retail, estimated 17,000 square feet

Coffee shop, estimated 1,800 square feet

Daycare, estimated 12,000 square feet

Hotel, estimated 120 keys

Office headquarters, estimated 300,000 square feet

Entertainment/waterpark, estimated 75,000 square feet

Restaurant, estimated 6,000 square feet

Restaurant, estimated 6,000 square feet

Dual concept hotel, estimated 180 keys

Destination entertainment, estimated 75,000 square feet

Retail/fast casual restaurant, estimated 19,000 square feet

Retail/fast casual restaurant, estimated 19,600 square feet

Specialty retail/restaurant, estimated 19,000 square feet

Office headquarters, best corner, estimated 250,000 square feet

Office/tech, estimated 118,000 square feet

Office/tech, estimated 115,000 square feet

﻿

Construction of the first phase of development is anticipated to begin in late
2018 and will consist of approximately 300 units of market rate housing.
  Construction of the subsequent phases will be driven by market conditions over
the next approximately ten years; therefore, the subsequent phases will not
necessarily occur in the order and densities listed above.

﻿

﻿

 

F-1

 

--------------------------------------------------------------------------------

 

EXHIBIT G

﻿

CONCEPT PLAN FOR REDEVELOPMENT PROJECT

﻿

﻿

﻿

﻿

 

G-1

 

--------------------------------------------------------------------------------

 

EXHIBIT H

﻿

CERTIFICATE OF COMPLETION

﻿

﻿

WHEREAS, the City of Shakopee, Minnesota (the “City”), the Economic Development
Authority for the City of Shakopee (the “Authority”), Canterbury Development LLC
 (“Canterbury Development”), and Canterbury Park Holding Corporation
(“Canterbury Park Holding Corporation,” and together with Canterbury
Development, the “Master Developer”)  have entered into a certain Contract for
Private Redevelopment, dated _____________, 2018  (the “Agreement”); and

﻿

WHEREAS, the Agreement contains certain covenants and restrictions set forth in
Articles III and IV thereof related to completing certain Developer
Improvements; and

﻿

WHEREAS, the Master Developer has performed said covenants and conditions
insofar as it is able in a manner deemed sufficient by the Authority to permit
the execution and recording of this certification; and

﻿

NOW, THEREFORE, this is to certify that all construction and other physical
improvements related to the Developer Improvements specified to be done and made
by the Master Developer have been completed and the agreements and covenants in
Articles III and IV of the Agreement have been performed by the Master
Developer, and this Certificate is intended to be a conclusive determination of
the satisfactory termination of the covenants and conditions of Articles III and
IV of the Agreement related to completion of the Developer Improvements, but any
other covenants in the Agreement shall remain in full force and effect.

﻿

Dated:  _______________, 20__.

﻿

ECONOMIC DEVELOPMENT AUTHORITY

FOR THE CITY OF SHAKOPEE, MINNESOTA

﻿

﻿

﻿

By

Its  Executive Director 

﻿

﻿

CITY OF SHAKOPEE, MINNESOTA

﻿

﻿

﻿

By

Its  City Administrator

﻿

﻿





H-1

 

--------------------------------------------------------------------------------

 

STATE OF MINNESOTA)

)  SS.

COUNTY OF SCOTT)

﻿

The foregoing instrument was acknowledged before me this _______________, 20__,
by _________________, the Executive Director of the Economic Development
Authority for the City of Shakopee, on behalf of the Authority.

﻿

﻿

﻿



Notary Public

﻿

STATE OF MINNESOTA)

)  SS.

COUNTY OF SCOTT)

﻿

The foregoing instrument was acknowledged before me this _______________, 20__,
by _________________, the City Administrator of the City of Shakopee,  Minnesota
on behalf of the City.

﻿

﻿

﻿



Notary Public

﻿

﻿

 

H-2

 

--------------------------------------------------------------------------------

 

EXHIBIT I

﻿

POTENTIAL EXPENDITURES OUTSIDE TIF DISTRICT

﻿

﻿

﻿

 

Public Improvement

Estimated Percentage Outside District

12th Avenue Reconstruction, including east side

25% 

Barenscheer Boulevard

20% 

﻿

 

﻿

 

﻿

 

﻿

 

﻿

 

﻿

 

﻿

﻿

 

I-1

 

--------------------------------------------------------------------------------

 

EXHIBIT J

﻿

Consent of Canterbury Park Entertainment, LLC

﻿

Canterbury Park Entertainment, LLC, hereby consents to the Contract for Private
Redevelopment between City of Shakopee, Minnesota, Economic Development
Authority for the City of Shakopee, Minnesota; Canterbury Development LLC and
Canterbury Park Holding Corporation, dated ______________, 2018, (the
“Agreement”) and agrees that its property shall be subject to the terms of the
Agreement.

﻿

﻿

 

 

 

 

 

 

 

﻿

Canterbury Park Entertainment, LLC

 

 

By____________________________

Its____________________________

 

 

﻿

Dated: _______________

﻿

ACKNOWLEDGMENT

STATE OF MINNESOTA)

)  ss.

COUNTY OF SCOTT)

﻿

On this _____ day of , 2018, before me, a Notary Public of said State, duly
commissioned and sworn, personally appeared _____________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person that executed the within instrument as
_____________________________ of Canterbury Park Entertainment, LLC, a Minnesota
limited liability company, and acknowledged to me that such limited liability
company executed the same.

﻿

﻿

In Witness Whereof, I have hereunto set my hand and affixed my official seal the
day and year first above written.

﻿



Notary Public, State of

My Commission expires:

﻿

﻿



J-1

 

--------------------------------------------------------------------------------